Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2337 Page 1 of 78




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

JANE NLF-1 DOE,                                     Lead Case No. 1:17-cv-00029
                    Plaintiff,                      Hon. Gordon J. Quist
v.
MICHIGAN STATE UNIVERSITY, et al.,
                                                     Member Case No. 1:18-cv-00842
                    Defendants.

Wendy M. Schiller-Nichols (P61673)               D. Andrew Portinga (P55804)
THE NICHOLS LAW FIRM PLLC                        David J. Gass (P34582)
Attorneys for Plaintiff                          Rebecca L. Strauss (P64796)
3452 East Lake Lansing Road                      MILLER JOHNSON
East Lansing, MI 48823                           Attorneys for Defendant USAG
(517) 432-9000                                   45 Ottawa Avenue SW, Suite 1100
wsnichols@nicholslaw.net                         Grand Rapids, MI 49503
                                                 (616) 831-1700
                                                 portingaa@millerjohnson.com
                                                 gassd@millerjohnson.com
                                                 straussr@millerjohnson.com

            USA Gymnastics, Inc.’s Answer to Plaintiff’s Complaint
                       in Case No. 1:18-cv-000842
             Defendant USA Gymnastics, Inc. (“USAG”) answers Plaintiff’s Complaint as
follows:


I.     PRELIMINARY STATEMENT

       1.    This is a civil action for declaratory, equitable, injunctive, and/or monetary relief
             for injuries sustained by Plaintiff as a result of the acts and omissions of Lawrence
             Nassar, D.O. (“Nassar”), Michigan State University (“MSU”), the Board of
             Trustees of Michigan State University (“MSU Trustees”), USA Gymnastics
             (“USAG”), and Twistars USA, Inc. d/b/a Gedderts’ Twistars Gymnastics Club
             USA, Inc. (“Twistars”) and their respective employees, representatives, and
             agents, relating to sexual assault, abuse, molestation, and nonconsensual sexual
             touching and harassment by Nassar against Plaintiff, who was a minor when the
             sexual assaults took place on the false auspice of medical treatment for the sexual
             gratification of Nassar, and for which was concealed by other Defendants.
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2338 Page 2 of 78



ANSWER: Admitted only that the complaint purports to state a claim for monetary
relief for alleged injuries sustained as a result of the conduct of defendants. Denied that the
complaint seeks declaratory, injunctive, or equitable relief. Further, USAG denies any
liability.

II.    JURISDICTION AND VENUE

       2.     Plaintiff realleges and incorporates by reference the allegations contained in the
              preceding paragraph.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

       3.     This action is brought pursuant to Title IX of the Education Amendments of 1972,
              20 U.S.C. § 1681, et seq., as more fully set forth herein.

ANSWER: The allegations in this paragraph state conclusions of law, to which no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

       4.     This is also an action to redress the deprivation of Plaintiff’s constitutional rights
              under the Fourteenth Amendment of the United States Constitution pursuant to 42
              U.S.C. § 1983.

ANSWER: The allegations in this paragraph state conclusions of law, to which no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

       5.     Subject matter jurisdiction is founded upon 28 U.S.C. § 1331 which grants subject
              matter jurisdiction to district courts over all civil actions arising under the
              Constitution, laws, and treaties of the United States.

ANSWER: The allegations in this paragraph state conclusions of law, to which no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

       6.     Subject matter jurisdiction is also founded upon 28 U.S.C. § 1343 which grants
              subject matter jurisdiction to district courts over any civil actions authorized by
              law to be brought by any person to redress the deprivation, under color of any
              state law, statute, ordinance, regulation, custom or usage, of any right, privilege or
              immunity secured by the Constitution of the United States or by any act of
              Congress providing for equal rights of citizens or of all persons within the
              jurisdiction of the United States, and any civil action to recover damages or to
              secure equitable relief under any act of Congress providing for the protection of
              civil rights.




                                                2
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2339 Page 3 of 78



ANSWER: The allegations in this paragraph state conclusions of law, to which no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      7.     Subject matter jurisdiction is also founded upon 28 U.S.C. § 1332 as it relates to
             Plaintiff’s claims against USAG for the reason that 28 U.S.C. § 1332 grants
             subject matter jurisdiction to district courts over all civil actions where the amount
             in controversy is greater than $75,000.00, exclusive of interest and costs, and the
             parties are citizens of different states.

ANSWER: The allegations in this paragraph state conclusions of law, to which no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      8.     Plaintiff further invokes the supplemental jurisdiction of this Court, pursuant to 28
             U.S.C. § 1367(a) to hear and decide all claims arising under Michigan law that are
             so related to the claims within the original jurisdiction of this Court that they form
             part of the same case or controversy.

ANSWER: Admitted that Plaintiffs invoke supplemental jurisdiction under 28 U.S.C.
§1367 and admitted that the Court may exercise such jurisdiction.

      9.     Plaintiff’s claims are cognizable under the United States Constitution, 42 U.S.C. §
             1983, 20 U.S.C. §1681 et seq., and under Michigan law.

ANSWER: The allegations in this paragraph state conclusions of law, to which no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      10.    The events giving rise to Plaintiff’s complaint occurred in Ingham County,
             Michigan, which sits in the Southern Division of the Western District of
             Michigan.

ANSWER:      Admitted.

      11.    Venue is proper in the United States District Court for the Western District of
             Michigan, pursuant to 28 U.S.C. § 1391(b)(2), in that this is the judicial district in
             which the events giving rise to the claim occurred.

ANSWER: The allegations in this paragraph state conclusions of law, to which no
answer is required.

      12.    Michigan State University is a public university organized and existing under the
             laws of the State of Michigan, and Michigan statutory law requires parties to file a
             Notice of Intention to File Claim in order to maintain any action against the state,
             in satisfaction of M.C.L. § 600.6431, Plaintiff filed a Notice of Intent to File
             Claim with the Michigan Court of Claims on June 13, 2018.

                                               3
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2340 Page 4 of 78



ANSWER: The allegations in this paragraph state conclusions of law, to which no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

       13.    The Michigan Legislature passed a law, same being 183 PA 2018, allowing
              victims of Nassar [SIC] file a lawsuit and join the Nassar Litigation already in
              progress.

ANSWER: The allegations in this paragraph state conclusions of law, to which no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

III.   PARTIES

       14.    Plaintiff incorporates the preceding allegations by reference and as though fully
              stated herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

       15.    Plaintiff is an adult female and is a citizen of the State of Michigan.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

       16.    Plaintiff’s name has been withheld from this Complaint to protect her identity as
              she was a minor child at the time the sexual abuse occurred.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

       17.    Nassar, is a Doctor of Osteopathic Medicine, and was licensed by and in the State
              of Michigan, and is a citizen of Michigan – and now a citizen of the State of
              Arizona.

ANSWER: Admitted only that Nassar was a Doctor of Osteopathic Medicine and was a
citizen of Michigan. Defendant lacks knowledge or information sufficient to form a belief as
to the truth of the remaining matters asserted in this paragraph.

       18.    From approximately 1996 to 2016, Nassar worked for MSU in various positions
              and capacities.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

       19.    From 1986 to approximately 2015, Nassar also worked for USA Gymnastics in
              various positions and capacities.


                                                4
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2341 Page 5 of 78



ANSWER: Denied that Nassar was ever an employee of USAG. Nassar served as a
volunteer for USAG in various capacities from 1987 to 2015.

      20.    MSU was at all relevant times and continues to be a public university organized
             and existing under the laws of the State of Michigan.

ANSWER:      Admitted.

      21.    MSU receives federal financial assistance and is therefore subject to Title IX of
             the Educational Amendments of 1972, 20 U.S.C. § 1681(a).

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      22.    MSU Trustees is the governing body for Michigan State University.

ANSWER:      Admitted.

      23.    Lou Anna K. Simon is the immediate past President of MSU, appointed in
             approximately January 2005. Prior to her appointment as President, she held
             several administrative roles including assistant provost for general academic
             administration, associate provost, and provost and vice present for academic
             affairs during her career with MSU.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      24.    M. Peter McPherson is Past President of MSU and served as President from
             approximately 1993 – 2004.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      25.    The Deputy Title IX Coordinators for Investigations for MSU for 1999, 2000, and
             2014 were responsible for all investigations reported to the Office of Institutional
             Equity, including all allegations associated with Title IX.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      26.    William D. Strampel, D.O. is the Dean of the College of Osteopathic Medicine at
             MSU, serving as Dean since approximately April 2002 and as Acting Dean
             between December 2001 and April 2002 – he is now being prosecuted by the
             Michigan Attorney General for sexual misconduct inter alia.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

                                              5
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2342 Page 6 of 78



      27.    USAG was and continues to be an organization incorporated in Indiana,
             authorized to conduct business and conducting business throughout the United
             State, including the State of Michigan.

ANSWER: Denied. USAG is a Texas non-profit corporation with its principal place of
business in Indiana. The remainder of this paragraph states a conclusion of law to which
no answer is required.

      28.    Steve Penny is the past president of USAG, named in approximately April 2005,
             who was responsible for the overall management and strategic planning of USAG.

ANSWER: Admitted that Steve Penny was formerly the CEO of USAG and that he had
the responsibilities of a CEO. Otherwise, the allegations are denied.

      29.    Robert Colarossi is the past president of USAG and held the position from
             approximately 1998 to 2005, and, during that time, was responsible for overall
             management and strategic planning of USAG.

ANSWER: Admitted that Mr. Colarossi was formerly the CEO of USAG and that, as
CEO, he had responsibilities consistent with those of a CEO of a non-profit. Otherwise, the
allegations are denied.

      30.    Twistars was and continues to be an organization incorporated in Michigan.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      31.    John Geddert (“Geddert”) was at all relevant times and still is the owner and
             operator of Twistars.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      32.    MSU Sports Medicine Clinic is a wholly owned affiliate of MSU, operating in the
             County of Ingham, State of Michigan, that offers medical care and treatment to
             individuals, including Plaintiff; because MSU Sports Medicine is a program run
             and operated by MSU, and MSU solicits and targets individuals like Plaintiff,
             Plaintiff would fall within the University Community as defined by its Title IX
             policies.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

IV.    FACTUAL ALLEGATIONS

      33.    Plaintiff incorporates the preceding allegations by reference as though fully stated
             herein.

                                              6
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2343 Page 7 of 78



ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      34.    At all relevant times, Nassar maintained an office at MSU in East Lansing,
             Michigan.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      35.    At all relevant times, MSU, MSU Trustees, and Nassar were acting under color of
             law, specifically under color of statutes, ordinances, regulations, policies,
             customs, and usages of the State of Michigan or MSU.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      36.    At all relevant times, Nassar was acting in the scope of his employment or agency
             with MSU.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      37.    At all relevant times, Nassar was acting in the scope of his employment or agency
             with USAG.

ANSWER:      Denied.

      38.    Nassar had actual or apparent authority to act as the team doctor at Twistars
             events, including practices and competitive invitational events, and, at all relevant
             times, was acting in the scope of his employment or agency with Twistars.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      39.    Nassar graduated and earned a degree from Michigan State University as a Doctor
             of Osteopathic Medicine in approximately 1993.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      40.    From approximately 1998 to 2015, Nassar was employed by USAG in various
             positions, including, but not limited to, the following positions: (a) Certified
             Athletic Trainer; (b) Osteopathic Physician; (c) National Medical Director; (d)
             National Team Physician, USA Gymnastics; and (e) National Team Physician,
             USA Gymnastics Women’s Artistic Gymnastics National Team.




                                               7
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2344 Page 8 of 78



ANSWER: Denied. Admitted only that Nassar served as a volunteer in various
capacities for USAG from 1987 to 2015.

      41.    From approximately 1996 to 2016, Nassar was employed by MSU in various
             positions, including, but not limited to, the following positions: (a) Associate
             Professor, MSU’s Division of Sports Medicine, Department of Radiology,
             College of Osteopathic Medicine; (b) Team Physician, MSU’s Men’s and
             Women’s Gymnastics Teams; (c) Team Physician, MSU’s Men’s and Women’s
             Track Field Teams; (d) Team Physician, MSU’s Men’s and Women’s Crew
             Teams; (e) Team Physician, MSU’s Intercollegiate Athletics; (f) Medical
             Consultant, MSU’s Wharton Center for the Performing Arts; and (g) Advisor,
             Student Osteopathic Association of Sports Medicine.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      42.    Twistars is a gymnastics facility with which Nassar was affiliated since
             approximately 1996.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      43.    Geddert served as the USA World and Olympic Women’s Gymnastics Team
             Head Coach.

ANSWER: Admitted only that Geddert was a coach at the 2011 World Championships
and at the 2012 Olympics.

      44.    Geddert regularly recommended Nassar as a reputable physician to athletes who
             trained at Twistars.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      45.    Twistars displayed at least one photograph of Nassar at its facility for an extended
             period of time.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      46.    Nassar had actual or apparent authority to act on behalf of Twistars, and acted
             with that authority in regularly providing services and/or treatments to Twistars’
             members and to USAG members that trained at Twistars’ facility, including
             Plaintiff herein.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

                                              8
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2345 Page 9 of 78



      47.    Nassar is a doctor of osteopathic medicine and has never been a doctor of
             obstetrics or gynecology.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      48.    While employed by MSU and USAG, Nassar practiced medicine at MSU’s Sports
             Medicine Clinic located on MSU’s campus.

ANSWER: Denied as to USAG. Defendant lacks knowledge or information sufficient to
form a belief as to the truth of the remaining matters asserted in this paragraph.

      49.    During Nassar’s employment, agency, and representation with the MSU, USAG,
             and Twistars, and under the false pretense that what he was doing was a proper
             medical treatment, Nassar sexually assaulted, battered, abused, and molested
             Plaintiff by touching her genital area and digitally penetrating her vagina without
             Plaintiff’s consent and without the consent of Plaintiff’s parents.

ANSWER: Denied as to USAG. Defendant lacks knowledge or information sufficient to
form a belief as to the truth of the remaining matters asserted in this paragraph.

      50.    Plaintiff was a cheerleader at Charlotte High School from 2009 – 2011.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      51.    Plaintiff’s injuries included but were not limited to: back pain, neck pain,
             numbness and tingling bilateral arms, left arm injury, right ankle injury, rib pain,
             headaches, Cervical Somatic Dysfunction, Cranial Somatic Dysfunction, Thoracic
             Somatic Dysfunction, Lumbar Somatic Dysfunction, Rib Somatic Dysfunction,
             Sacral Somatic Dysfunction, innominate Somatic Dysfunction, and Pubic Somatic
             Dysfunction.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      52.    Plaintiff’s pediatrician, Dr. Mark Takagishi, referred her to Nassar for treatment.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      53.    Plaintiff was referred to Nassar who came highly recommended by many in the
             gymnastics community at the local, national, and international levels.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.


                                               9
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2346 Page 10 of 78



      54.    Nassar treated Plaintiff for her injuries from 2009 – 2011.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      55.    Nassar used his fingers to penetrate Plaintiff’s anus and he digitally manipulated
             her vagina while purportedly treating Plaintiff’s low back pain.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      56.    Nassar would massage Plaintiff’s inner thighs and vaginal area while purportedly
             treating Plaintiff’s injuries including but not limited to neck and low back pain.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      57.    Nassar then rubbed and digitally penetrated Plaintiff’s vagina during numerous
             visits to his office; unbeknownst to Plaintiff, Nassar was doing this for sexual
             gratification rather than legitimate medical treatment.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      58.    Nassar misrepresented to Plaintiff that this was the appropriate way to treat her
             injuries including but not limited to low back pain, left hand paralysis and neck
             pain.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      59.    Because of Nassar’s reputation and the Plaintiff and her parents had no reason to
             doubt Nassar, as MSU, Twistars, and USAG represented him to be a reputable,
             ethical, and trustworthy doctor.

ANSWER: Denied as to USAG. Defendant lacks knowledge or information sufficient to
form a belief as to the truth of the remaining matters asserted in this paragraph.

      60.    Plaintiff continued to treat with Nassar at his office at MSU’s Sports Medicine
             Clinic, which is located on MSU’s East Lansing, Michigan campus.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      61.    All of Plaintiff’s “treatments” occurred at Nassar’s office at MSU.




                                              10
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2347 Page 11 of 78



ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      62.    Nassar would instruct Plaintiff to wear short shorts or a leotard for each
             “treatment.”

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      63.    Nassar would end each “treatment” by sliding Plaintiff’s clothing out of the way,
             touching and/or rubbing her genitals; upon information and belief, Nassar did so
             for sexual gratification.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      64.    Nassar would not wear gloves during these “treatments.”

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      65.    The State of Michigan Department of Licensing and Regulatory Affairs has
             promulgated rules related to Occupational Health Standards to prevent the spread
             of blood borne infectious diseases, including rules mandating the use of gloves
             when there is a possible exposure to vaginal secretions. Michigan Administrative
             Code, R. 325.70001 et seq.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      66.    Nassar’s decision to willfully violate these rules by not wearing gloves is
             indicative of his motive for self-gratification in his sexual abuse of Plaintiff.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      67.    Plaintiff did not treat and never intended to treat with Nassar for OB/GYN issues.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      68.    Nassar did not give prior notice or obtain consent for digital penetration from
             Plaintiff or Plaintiff’s parents even though she was a minor at the time.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.


                                             11
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2348 Page 12 of 78



      69.    Plaintiff was a minor when the sexual abuse happened, as she did not reach the
             age of majority until 2010.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      70.    Neither Plaintiff nor Plaintiff’s parents consented to any touching, rubbing, or
             digital penetration of Plaintiff’s anus and vagina.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      71.    As a result, from 2009 and 2011, under the guise of treatment, Nassar sexually
             assaulted, battered, abused, and molested Plaintiff by touching and rubbing her
             genital area without the use of gloves, and without Plaintiff’s consent or the
             consent of Plaintiff’s parents.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      72.    Nassar’s sexual assault, battery, abuse, and molestation of Plaintiff by rubbing her
             vagina without gloves occurred on at numerous different occasions.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      73.    Nassar’s conduct and actions taken against Plaintiff constituted sexual assault,
             abuse, and molestation, and was undertaken for Nassar’s pleasure and self-
             gratification.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      74.    Nassar used his position of trust and confidence in an abusive manner, causing
             Plaintiff to suffer a variety of injuries including shock, humiliation, emotional
             distress and related physical manifestations thereof, embarrassment, loss of self-
             esteem, disgrace, and loss of enjoyment of life.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      75.    Plaintiff and her parents had no reason to suspect Nassar was anything other than
             a competent and ethical physician based on his affiliations with MSU, Twistars,
             and USAG, and their representations of Nassar therein.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

                                              12
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2349 Page 13 of 78



      76.    MSU learned that Nassar was being charged with a crime in Fall of 2016;
             however, MSU failed or refused to notify Plaintiff or anyone similarly situated to
             Plaintiff of the same, even though it was reasonably foreseeable that the
             allegations against Nassar would become public and Plaintiff and others like her
             would learn that the treatment they received was not treatment, but, instead, a
             sexual assault, and such information could cause, and did cause, emotional harm
             and damage.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      77.    Plaintiff first learned that allegations of sexual abuse had been brought forward
             against Nassar in approximately the fall of 2016, after she was exposed to the
             media releases concerning the allegations against Nassar. It was then that Plaintiff
             realized that his “treatments” were not normal procedure, but, rather, a sexual
             assault, and violations of Plaintiff’s rights, privacy and trust.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      78.    For over 20 years, Nassar had unrestricted and unmonitored access to young
             female athletes through the Sports Medicine Clinic at MSU, USAG, and Twistars,
             who all regularly and routinely referred young female athletes to his care.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph insofar as they relate to MSU. USAG
admits only that Nassar volunteered for USAG in various roles from 1987 to 2015.
Otherwise, the allegations in this paragraph are denied.

      79.    In 1999, an MSU student athlete reported to trainers and her coach, who were
             both employees of MSU, concerns about Nassar’s conduct and “treatment,” yet
             MSU failed to take the appropriate action, as required by law, in response to her
             complaints, which would have resulted in Plaintiff not being assaulted by Nassar
             in the first place.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      80.    MSU had an obligation under federal and state law to investigate this report.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      81.    MSU also had the following obligations, among others, pursuant to its Office of
             Institutional Equity (“OIE”) policy:



                                              13
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2350 Page 14 of 78



             A.     “to promptly take steps to investigate or otherwise determine what
                    occurred and then to address instances of relationship violence and sexual
                    misconduct when it knows or should have known about such instances.”

             B.     to inform “the MSU Police of all reports it receives regarding sexual
                    assaults.”

             C.     to “take immediate steps to initiate the investigatory process to determine
                    what happened and to resolve the matter promptly and equitably.”

             D.     to “take prompt, responsive action to support a claimant and will take
                    steps to eliminate, prevent, or address a hostile environment if it
                    determines that one exists.”

             E.     “to conduct a prompt, adequate, reliable, and impartial investigation to
                    determine what occurred and then to take appropriate steps to resolve the
                    situation when it learns of an incident of sexual misconduct.

             F.     “independently investigate complaints of relationship violence and sexual
                    misconduct.”

             G.    to conduct an investigation “by the Office of Institutional Equity under the
                    direction of the Deputy Title IX Coordinator for Investigations.”

             H.    to promptly report allegations of sexual misconduct “to the Office of
                    Institutional Equity.”

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      82.    Upon information and belief, and in violation of federal law, state law, and the
             Michigan State University OIE policy, MSU failed to take any action in response
             in the 1999 complaint.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph

      83.    In 2000, another MSU student athlete reported to trainers concerns about Nassar’s
             conduct and “treatment,” yet again MSU failed to take any action in response to
             her complaints.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      84.    Upon information and belief, and in violation federal law, state law, and the
             Michigan State University OIE police, MSU failed to take any action in response
             in the 2000 complaint.


                                             14
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2351 Page 15 of 78



ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      85.    Had MSU taken the appropriate action, including, but not limited to, conducting
             an appropriate investigation, its conclusions would have been different and
             Plaintiff would never had been assaulted by Nassar.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      86.    Additional complaints regarding Nassar’s conduct surfaced in 2014. A victim
             reported she had an appointment with Nassar to address hip pain and was sexually
             abused and molested by Nassar when he cupped her buttocks, massaged her
             breast and vaginal area, and became sexually aroused.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      87.    MSU dismissed the victim’s complaint, stating that the complainant did not
             understand the “nuanced difference” between sexual assault and an appropriate
             medical procedure. MSU further deemed Nassar’s conduct “medically
             appropriate” and “[n]ot of a sexual nature.”

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      88.    Upon information and belief, Nassar became subject to new institutional
             guidelines at MSU, one of which was that Nassar was not to examine or treat
             patients alone.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      89.    Upon information and belief, Nassar ignored or otherwise refused to comply with
             these guidelines and continued to treat patients alone, and MSU did not take
             appropriate measures to ensure that these institutional guidelines were enforced
             and adhered to.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      90.    Upon information and belief, and in violation federal law, state law, and the
             Michigan State University OIE policy, MSU failed to take appropriate action in
             response in the 2014 complaint.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

                                            15
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2352 Page 16 of 78



      91.    As early as 1999, representatives of MSU were aware of Nassar’s conduct, yet
             failed to appropriately respond to allegations. This display of deliberate
             indifference resulted in the sexual assault, abuse, and molestation of Plaintiff and
             other young athletes through approximately 2016.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      92.    MSU’s deliberate indifference before, during, and after the sexual assault, abuse,
             and molestation of Plaintiff was in violation of Title IX of the Education
             Amendments of 1972, 20 U.S.C. §1681 et seq., 42 U.S. C. § 1983, as well as
             other Federal and State laws.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      93.    The number of complaints against Nassar placed MSU on notice; thus, MSU had
             sufficient knowledge that Nassar committed sexual assault, sexual harassment,
             and sexual violence against women who were minors, or recently over the age of
             majority, such that MSU was required by law to do more than show a deliberate
             indifference to the complaints being made.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      94.    If MSU had fulfilled its obligation under federal law, state law, and its OIE
             policy, it would have had to immediately remove Nassar in 2014.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      95.    If MSU had removed Nassar in 2014, knowledge of Nassar’s sexual misconduct
             would have become public at that time.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      96.    Upon information and belief, MSU knew that if it removed Nassar, the news and
             surroundings of said removal would become immediately well-known and
             widespread.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

      97.    Upon information and belief, MSU also knew that news of Nassar’s removal
             would hurt its reputation in the local and national community, as well as opening
             it up to possible litigation.

                                              16
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2353 Page 17 of 78



ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

       98.    Upon information and belief, MSU consciously chose to fraudulently conceal
              these allegations, not acknowledging them until February 3, 2017.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

       99.    Upon information and belief, MSU decided to wait as long as possible to take
              action against Nassar.

ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to the
truth of the matters asserted in this paragraph.

       100.   In late November 2016, Nassar was arrested and charged in Ingham County,
              Michigan on three charges of first-degree criminal sexual conduct with a person
              under 13.

ANSWER:       Admitted.

       101.   In mid-December 2016, Nassar was indicted, arrested, and charged in the United
              States District Court for the Western District of Michigan in Grand Rapids,
              Michigan on charges of possession of child pornography and receipt/attempted
              receipt of child pornography.

ANSWER:       Admitted.

       102.   The acts, conduct, and omissions of MSU, USAG and Twistars, and their policies,
              customs, and practices with respect to investigating sexual assault allegations,
              severely compromised the safety and health of Plaintiff and an unknown number
              of individuals, and have resulted in repeated instances of sexual assault, abuse and
              molestation of Plaintiff by Nassar, which has been devastating for Plaintiff and
              her family.

ANSWER: Denied as to USAG. Defendant lacks knowledge or information sufficient to
form a belief as to the truth of the remaining matters asserted in this paragraph.

       103.   This action arises from Defendants’ blatant disregard for Plaintiff’s federal and
              state rights, and Defendants’ deliberately indifferent and unreasonable response to
              physician-on-patient/physician-on-student/physician-on-athlete sexual assault,
              battery, abuse, and molestation.

ANSWER: USAG denies any liability and denies that it acted inappropriately. Admitted
only that the complaint purports to state a claim based on alleged federal and state rights.



                                               17
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2354 Page 18 of 78



V.    CLAIMS AGAINST MSU DEFENDANTS

A.    COUNT ONE-ALLEGED VIOLATIONS OF TITLE IX, 20 U.S.C. §1681(a)
      et seq., AS TO MSU DEFENDANTS


      104.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      105.   “No person in the United States shall on the basis of sex, be ... subject to
             discrimination under any education program or activity receiving Federal
             financial assistance. ...”20 U.S.C. § 1681(a) (emphasis added).

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      106.    “Title IX also protects third parties from sexual harassment or violence in a
             school’s education programs and activities.” U.S. Dept. of Ed., Office of Civil
             Rights, Dear Colleague Letter: Sexual Violence, Apr. 4, 2011, at 4 n11,
             https://www2.ed.gov/print/about/offices/list/ocr/letters/colleague-201104.html.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      107.   Plaintiff is a “person” within the meaning of 20 U.S.C. § 1681(a).

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      108.   MSU receives federal financial assistance for its education program and is
             therefore subject to the provisions of Title IX of the Education act of 1972, 20
             U.S.C. § 1681 et seq.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      109.   MSU is required under Title IX to investigate allegations of sexual assault, sexual
             abuse, and sexual harassment, including, specifically, allegations that sexual
             abuse, sexual assault, or sexual harassment has been committed by an employee.
             U.S. Dept. of Ed., Office of Civil Rights, Questions and Answers on Title IX and

                                             18
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2355 Page 19 of 78



             Sexual      Violence,       Apr.         29,      2014,        at       1,        3,
             https://www2.ed.gov/about/offices/list/ocr/docs/qa-201404-title-ix.pdf.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      110.   Nassar’s actions and conduct were carried out under one of MSU’s programs,
             which provides medical treatment to students, athletes, and the general public,
             wherein MSU, MSU Sports Medicine Clinic, solicits and markets to people like
             Plaintiff, and places Plaintiff within the University community.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      111.   Nassar’s actions and conduct towards Plaintiff of nonconsensual sexual assault,
             battery, and molestation, which includes unconsented touching and rubbing of
             Plaintiff’s genitalia and unconsented digital pentation of Plaintiff’s vagina,
             constitute sex discrimination under Title IX.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      112.   As early as 1997, 1998, 1999 and 2000, an appropriate person at MSU had
             knowledge of acts committed by Nassar that constituted sex discrimination under
             Title IX.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG

      113.   MSU failed to carry out their duties to investigate and take corrective action under
             Title IX in 1999 or 2000.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      114.   MSU Defendants were notified again in 2014 that Nassar had committed acts that
             constituted sex discrimination under Title IX when a victim reported that she had
             an appointment with Nassar to address hip pain and was sexually assaulted by
             Nassar when he cupped her buttocks, massaged her breast and vaginal area and
             became sexually aroused.



                                              19
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2356 Page 20 of 78



ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      115.   Regardless, MSU’s report in 2014 omitted certain key facts, such as the fact that
             Nassar was sexually aroused while touching her and that the victim had to
             physically remove Nassar’s hands from her body to end the appointment.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      116.   MSU Defendants showed a deliberate indifference by rejecting evidence of sexual
             assault, concluding that the victim had only experienced appropriate medical
             treatment and not sexual assault, and dismissing her complaint.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      117.   MSU Defendants failed to adequately supervise Nassar even though MSU had
             actual knowledge that Nassar posed a substantial risk of additional sexual abuse
             of females to who he had unfettered access.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      118.   After the 1999, 2000, and 2014, complaints Nassar continued to sexually assault,
             abuse, and molest individuals.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      119.   MSU Defendants acted with deliberate indifference to known acts of sexual
             assault, abuse, and molestation on its premises by:

             A.     Failing to investigate and address complaints against Nassar of sexual
                    assault in 1999 and 2000 as required by Title IX;

             B.     Failing to adequately investigate and address the 2014 complaint
                    regarding Nassar’s conduct; and,

             C.     Failing to instate [SIC] corrective measures to prevent Nassar from
                    violating and sexually abusing other students and individuals, including
                    minors.


                                            20
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2357 Page 21 of 78



ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      120.   MSU Defendants acted with deliberate indifference by failing to respond to the
             allegations of sexual assault, abuse, and molestation in light of the known
             circumstances, Nassar’s conduct toward female athletes, and his access to young
             girls and young women.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      121.   MSU Defendants’ deliberate indifference is further confirmed by the Department
             of Education’s investigation into MSU’s handling of sexual assault and
             relationship violence allegations, which revealed:

             A.     That MSU Defendants’ failure to adequately respond to allegations of
                    sexual assault created a sexually hostile environment and affected
                    numerous students and staff on MSU’s campus;

             B.     That MSU Defendants’ failure to address complaints of sexual violence in
                    a prompt and equitable manner caused and may have contributed to a
                    continuation of the sexually hostile environment.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      122.   MSU Defendants’ responses were clearly unreasonable as Nassar continued to
             sexually assault female athletes and other individuals until he was discharged
             from the MSU in 2016.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      123.   MSU Defendants’ failure to promptly and appropriately investigate and remedy
             the 1999, 2000, and 2014 complaints of sexual assault resulted in Plaintiff being
             subject to further harassment and a sexually hostile environment, which denied
             Plaintiff the benefits of, and subjecting her to discrimination under, the
             educational programs and activities at MSU.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.


                                            21
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2358 Page 22 of 78



      124.   As a direct and proximate result of MSU Defendants’ actions and inactions,
             Plaintiff has suffered and continues to suffer pain of mind and body, shock,
             emotional distress, physical manifestations of emotional distress, embarrassment,
             loss of self-esteem, disgrace, fright, grief, humiliation, and enjoyment of life, was
             prevented and will continue to be prevented from performing daily activities and
             obtaining the full enjoyment of life, and has sustained and continues to sustain
             loss of earnings and earning capacity.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

B.    COUNT TWO- ALLEGED VIOLATIONS OF CIVIL RIGHTS, 42 U.S.C. §
      1983, AS TO MSU DEFENDANTS AND NASSAR


      125.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      126.   Plaintiff, as a female, is a member of a protected class under the Equal Protection
             Clause of the Fourteenth Amendment to the United States.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      127.   Plaintiff enjoys the constitutionally protected Due Process right to be free from
             the invasion of bodily integrity through sexual assault, abuse, or molestation.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      128.   At all relevant times, MSU Defendants were acting under color of law, to wit,
             under color of statutes, ordinances, regulations, policies, customs, and usages of
             the State of Michigan and/or MSU.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      129.   The acts as alleged above amount to a violation of these clearly established
             constitutionally protected rights, of which reasonable persons in the MSU
             Defendants’ positions knew or should have been aware.

                                              22
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2359 Page 23 of 78



ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      130.   MSU Defendants have the ultimate responsibility and authority to train and
             supervise its employees, agents, and representatives, in the appropriate manner of
             detecting, reporting, and preventing sexual abuse, assault, and molestation and as
             a manner of acts, custom, policy, and/or practice failed to do so with deliberate
             indifference.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      131.   As a matter of custom, policy, and and/or practice, MSU Defendants have the
             ultimate responsibility and authority to investigate complaints against their
             employees, agents, and representatives from all individuals including, but not
             limited to, students, visitors, faculty, staff, or other employees, agents, and
             representatives, and failed to do so with deliberate indifference.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      132.   MSU Defendants had a duty to prevent sexual assault, abuse, and molestation on
             their campus and premises, that duty arising under the above-referenced
             constitutional rights, as well as established rights pursuant to Title IX.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      133.   MSU’s internal policies provide that “[a]ll University employees ... are expected
             to promptly report sexual misconduct or relationship violence that they observe or
             learn about that involves a member of the University community (faculty, staff or
             student) or occurred at a University event or on University property.” They state
             further that “[t]he employee must report all relevant details about the alleged
             relationship violence or sexual misconduct that occurred on a campus or at a
             campus-sponsored event”

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      134.   This policy was violated in or around 1999 when a victim reported sexual assault,
             abuse, and molestation by Nassar to MSU representatives, including trainers and a
             coach and no action was taken to address her complaints.

                                             23
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2360 Page 24 of 78



ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      135.   MSU’s internal policies were again violated in 2000 when another victim reported
             sexual assault, abuse, and molestation by Nassar to MSU representatives,
             including trainers and no action was taken to address her complaints.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      136.   MSU Defendants’ failure to address the 1999 and 2000 complaints led to an
             unknown number of individuals being victimized, sexually assaulted, abused, and
             molested by Nassar, including Plaintiff.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      137.   Additionally, MSU Defendant’s failure to properly address the 2014 complaint
             regarding Nassar’s conduct also led to others being victimized, sexually assaulted,
             abused and molested by Nassar.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      138.   Ultimately, MSU Defendants’ failed to adequately and properly investigate
             complaints, including but not limited to failing to:

             A.     Perform an investigation into improper conduct by Nassar after receiving
                    complaints in 1999 and 2000;

             B.     Thoroughly review and investigate all policies, practices, procedures and
                    training materials related to the circumstances surrounding the conduct of
                    Nassar;

             C.     Recognize sexual assault when reported in 2014 and permitting University
                    officials to deem sexual assault as “medically appropriate” and “not of a
                    sexual nature;” and

             D.     Ensure all institutional guidelines issued following the 2014 investigation
                    into Nassar’s conduct were satisfied.




                                             24
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2361 Page 25 of 78



ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      139.   As indicated in the U.S. Department of Education Office of Civil Rights report,
             MSU Defendants allowed a sexually hostile environment to exist, affecting
             numerous individuals on MSU’s campus, including Plaintiff.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      140.   As also discussed in the report, MSU’s custom, practice, and/or policy of failing
             to address complaints of sexual harassment, including, but not limited to, sexual
             violence, in a prompt and equitable manner, caused and may have contributed to a
             continuation of the sexually hostile environment.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      141.   By failing to prevent the aforementioned sexual assault, abuse, and molestation of
             Plaintiff, and by failing to appropriately respond to reports of Nassar’s sexual
             assault, abuse, and molestation in a manner that was so clearly unreasonable it
             amounted to deliberate indifference, MSU Defendants are liable to Plaintiff
             pursuant to 42 U.S.C. § 1983.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      142.   MSU Defendants are also liable to Plaintiff under 42 U.S.C. § 1983 for
             maintaining customs, policies, and practices, which deprived Plaintiff of rights
             secured by the Fourteenth Amendment to the United States Constitution.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      143.   MSU Defendants tolerated, authorized, and/or permitted a custom, policy,
             practice, or procedure of insufficient supervision and failed to adequately screen,
             counsel, or discipline Nassar, with the result that Nassar continued to violate the
             rights of persons such as Plaintiff, with impunity.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

                                             25
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2362 Page 26 of 78



      144.   As a direct and proximate result of MSU Defendants’ actions and inactions,
             Plaintiff has suffered and continues to suffer pain of mind and body, shock,
             emotional distress, physical manifestations of emotional distress, embarrassment,
             loss of self-esteem, disgrace, fright, grief, humiliation, and enjoyment of life, was
             prevented and will continue to be prevented from performing daily activities and
             obtaining the full enjoyment of life, and has sustained and continues to sustain
             loss of earnings and earning capacity.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.
C.    COUNT THREE- ALLEGED FAILURE TO TRAIN AND SUPERVISE,
      IN VIOLATION OF 42 U.S.C. § 1983, AS TO MSU DEFENDANTS

      145.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      146.   MSU Defendants have the ultimate responsibility and authority to train and
             supervise its employees, agents, and/or representatives, including Nassar and all
             faculty and staff, regarding their duties toward students, faculty, staff, and
             visitors.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      147.   MSU Defendants failed to train and supervise its employees, agents, and/or
             representatives, including all faculty and staff, regarding the following duties:

             A.     Perceive, report, and stop inappropriate sexual conduct on campus;

             B.     Provide diligent supervision over student-athletes and other individuals;

             C.     Report suspected incidents of sexual abuse or sexual assault;

             D.     Ensure the safety of all students, faculty, staff, and visitors to MSU’s
                    campuses premises;

             E.     Provide a safe environment for all students, faculty, staff, and visitors to
                    MSU’s premises free from sexual harassment; and,

             F.     Properly train faculty and staff to be aware of their individual
                    responsibility for creating and maintaining a safe environment.


                                              26
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2363 Page 27 of 78



ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      148.   The above list of duties is not exhaustive.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      149.   MSU Defendants failed to adequately train coaches, trainers, medical staff, and
             others regarding the aforementioned duties, which led to violations of Plaintiff’s
             rights.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      150.   As a result, MSU Defendants deprived Plaintiff of rights secured by the
             Fourteenth Amendment to the United State Constitution, in violation of 42 U.S.C.
             § 1983.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      151.   As a direct and proximate result of MSU Defendants’ actions and inactions,
             Plaintiff has suffered and continues to suffer pain of mind and body, shock,
             emotional distress, embarrassment, loss of self-esteem, disgrace, fright grief,
             humiliation, and enjoyment of life, was prevented and will continue to be
             prevented from performing daily activities and obtaining the full enjoyment of
             life, and has sustained and continues to sustain loss of earnings and earning
             capacity.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

D.    COUNT FOUR-ALLEGED VIOLATIONS OF THE ELLIOT-LARESEN
      [SIC] CIVIL RIGHTS ACT, MCL 37.2101 AS TO MSU DEFENDANTS
      AND NASSAR

      152.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

                                              27
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2364 Page 28 of 78



      153.   The Elliot-Larsen Civil Rights Act (“Elliot-Larsen”)                 [SIC]    prohibits
             discrimination based on sex. MCL 37.2102.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      154.    “Discrimination because of sex includes sexual harassment” MCL 37.2103(i).

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      155.    “Sexual harassment means unwelcome sexual advances, requests for sexual
             favors, and other verbal or physical conduct or communication of a sexual nature”
             MSL 37.2103(i).

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      156.   Elliot-Larsen [SIC] protects against sexual harassment in educational institutions.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      157.   MSU is an educational institution pursuant to MCL 37.2401.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      158.   An educational institution shall not “discriminate against an individual in the full
             utilization of or benefit from the institution, or the services, activities, or programs
             provided by the institution because of . . . sex.” MCL 37.2401(a) (emphasis
             added).

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      159.   Elliot-Larsen [SIC] also protects against sexual harassment in places of public
             accommodation. MCL 37.2302. Under this section, an individual shall not be
             denied “full and equal enjoyment of the goods, services, facilities, privileges,
             advantages, or accommodations of a place of public accommodation or public
             service because of . . . sex.” MCL37.2302(a).

                                               28
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2365 Page 29 of 78



ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      160.   MSU is a “place of public accommodation” because its “services, facilities,
             privileges, advantages, or accommodations are extended, offered, sold, or
             otherwise made available to the public.” MCL 37.2301(a).

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      161.   Plaintiff is a “person” within the meaning of MCL 37.2103(g).

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      162.   Nassar’s actions and conduct were carried out under one of MSU’s programs,
             which provides medical treatment to students, athletes, and the general public,
             wherein MSU, through MSU Sport Medicine Clinic, solicits and markets to
             people like Plaintiff, and places Plaintiff within the University community.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      163.   Nassar’s actions and conduct toward Plaintiff denied her the full and equal
             enjoyment of MSU’s services at a place of public accommodation, in violation of
             Elliot-Larson [SIC].

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      164.   Nassar’s actions and conduct toward Plaintiff of nonconsensual sexual assault,
             battery, and molestation, which includes unconsented touching and rubbing of
             Plaintiff’s genitalia and unconsented digital penetration of Plaintiff’s vagina,
             constitute sex discrimination under Elliot-Larsen. [SIC].

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      165.   As a direct and proximate result of MSU Defendants and Nassar’s actions and
             inactions, Plaintiff has suffered and continues to suffer pain of mind and body,
             shock, emotional distress, physical manifestations of emotional distress,

                                            29
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2366 Page 30 of 78



             embarrassment, loss of self-esteem, disgrace, fright, grief, humiliation, and
             enjoyment of life, was prevented and will continue to be prevented from
             performing daily activities and obtaining the full enjoyment of life, and has
             sustained and continues to sustain loss of earnings and earning capacity.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

E.    COUNT FIVE-ALLEGED GROSS NEGLIGENCE AS TO THE MSU
      DEFENDANTS AND NASSAR


      166.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      167.   MSU Defendants owed Plaintiff a duty to use due care to ensure her safety and
             freedom from sexual assault, abuse, and molestation while interacting with their
             employees, representatives, and/or agents, including Nassar.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      168.   Nassar owed Plaintiff a duty of due care in carrying out medical treatment as an
             employee, agent, and/or representative of the MSU Defendants.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      169.   By seeking medical treatment from Nassar in the course of his employment,
             agency, and/or representation of the MSU Defendants, a special, confidential, and
             fiduciary relationship between Plaintiff and Nassar was created, resulting in
             Defendant Nassar owing Plaintiff a duty to use due care.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      170.   MSU Defendants’ failure to adequately supervise Nassar, especially after MSU
             Defendants knew or should have known of complaints regarding his
             nonconsensual sexual touching and assaults during “treatments,” and said failure


                                             30
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2367 Page 31 of 78



             to adequately supervise was so reckless that it demonstrated a substantial lack of
             concern for whether an injury would result to Plaintiff.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      171.   Nassar’s conduct in sexually assaulting, abusing, and molesting Plaintiff in the
             course of his employment, agency, and/or representation of MSU Defendants, and
             under the guise of rendering “medical treatment,” was so reckless as to
             demonstrate a substantial lack of concern for whether an injury would result to
             Plaintiff.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      172.   MSU Defendants’ conduct demonstrated a willful disregard for precautions to
             endure Plaintiff’s safety.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      173.   MSU Defendants’ and Nassar’s conduct, as described in this Complaint,
             demonstrated a willful disregard for substantial risks to Plaintiff.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      174.   MSU Defendants’ and Nassar breached duties owed to Plaintiff and were grossly
             negligent when they conducted themselves by the actions described, above, said
             acts having been committed with reckless disregard for Plaintiff’s health, safety,
             Constitutional and/or statutory rights, and with a substantial lack of concern as to
             whether an injury would result.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      175.   As a direct and proximate result of MSU Defendants’ actions and/or inactions,
             Plaintiff suffered discomfort and continues to suffer pain of mind and body,
             shock, emotional distress, physical manifestations of emotional distress,
             embarrassment, loss of self-esteem, disgrace, fright, grief, humiliation, and
             enjoyment of life, and was prevented and will continue to be prevented from


                                              31
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2368 Page 32 of 78



             performing daily activities and obtaining the full enjoyment of life, and has
             sustained and continues to sustain loss of earnings and earning capacity.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

F.    COUNT SIX-ALLEGED NEGLIGENCE AS TO MSU DEFENDANTS AND
      NASSAR

      176.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      177.   MSU Defendants owed Plaintiff a duty of ordinary care to ensure her safety and
             freedom from sexual assault, abuse, and molestation while interacting with their
             employees, representatives and/or agents.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      178.   By seeking medical treatment from Nassar, in his capacity as an employee, agent
             and/or representative of MSU Defendants, a special, confidential, and fiduciary
             relationship between Plaintiff and Nassar was created, resulting in Nassar owing
             Plaintiff a duty to use ordinary care.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      179.   MSU Defendants’ failure to adequately train and supervise Nassar breached their
             duty of ordinary care.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      180.   MSU Defendants had notice through its own employees, agents, and/or
             representatives as early as 1999, again in 2000, and again in 2014, of complaints
             of a sexual nature related to Nassar’s purported “treatments” with young girls and
             women.




                                             32
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2369 Page 33 of 78



ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      181.   MSU Defendants should have known of the foreseeability of sexual abuse with
             respect to youth and collegiate sports.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      182.   MSU Defendants’ failure to properly investigate, address, and remedy complaints
             regarding Nassar’s conduct was a breach of ordinary care.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      183.   Nassar’s conduct in sexually assaulting, abusing, and molesting Plaintiff in the
             course of his employment, agency, and/or representation of MSU Defendants was
             a breach of his duty to use ordinary care.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      184.   As a direct and proximate result of MSU Defendants’ conduct, actions and/or
             inactions, Plaintiff suffered discomfort and continues to suffer pain of mind and
             body, shock, emotional distress, physical manifestations of emotional distress,
             embarrassment, loss of self- esteem, disgrace, fright, grief, humiliation, and
             enjoyment of life, was prevented and will continue to be prevented from
             performing daily activities and obtaining the full enjoyment of life, and has
             sustained and continues to sustain loss of earnings and earning capacity.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

G.    COUNT SEVEN-ALLEGED VICARIOUS LIABILITY AGAINST MSU
      DEFENDANTS

      185.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.


                                             33
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2370 Page 34 of 78



      186.   Vicarious liability is indirect responsibility imposed by operation of law where an
             employer is bound to keep its employees within their proper bounds and is
             responsible if it fails to do so. See generally Gallagher v. C.H. Robinson
             Worldwide, Inc., 567 F.3d 263 (6th Cir. 2009).

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      187.   Vicarious liability essentially creates agency between the principal and its agent
             so that the principal is held to have done what the agent has done.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      188.   MSU Defendants employed and/or held Nassar out to be its agent and/or
             representative from approximately 1996 to 2016.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      189.   MSU’s website contains hundreds of pages portraying Nassar as a distinguished
             member of MSU’s College of Osteopathic Medicine, Division of Sports
             Medicine.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      190.   MSU Defendants are vicariously liable for the actions of Nassar, as described in
             this Complaint, that were performed during the course of his employment,
             representation, and/or agency with MSU Defendants, and while he had unfettered
             access to young female athletes on MSU’s campus and premises through its
             College of Osteopathic Medicine and Division of Sports Medicine.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      191.   As a direct and proximate result of Nassar’s actions carried out in the course of
             his employment, agency, and/or representation of MSU Defendants, Plaintiff
             suffered discomfort and continues to suffer pain of mind and body, shock,
             emotional distress, physical manifestations of emotional distress, embarrassment,
             loss of self-esteem, disgrace, fright, grief, humiliation, and enjoyment of life, was
             prevented and will continue to be prevented from performing daily activities and

                                              34
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2371 Page 35 of 78



             obtaining the full enjoyment of life, and has sustained and continues to sustain
             loss of earnings and earning capacity.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

H.    COUNT EIGHT-ALLEGED EXPRESS/IMPLIED AGENCY AS TO MSU
      DEFENDANTS


      192.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      193.   An agent is a person who is authorized by another to act on its behalf.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      194.   MSU Defendants intentionally or negligently made representations that Nassar
             was their employee, agent, and/or representative.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      195.   On the basis of those representations, Plaintiff reasonably believed that Nassar
             was acting as an employee, agent, and/or representative of MSU Defendants.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      196.   Plaintiff was injured as a result of Nassar’s sexual assault, abuse, and molestation,
             as described in this Complaint, that were performed during the course of his
             employment, agency, and/or representation with MSU Defendants and while he
             had unfettered access to young female athletes.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.



                                              35
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2372 Page 36 of 78



      197.   Plaintiff was injured because she relied on MSU Defendants to provide
             employees, agents, and/or representatives who would exercise reasonable skill
             and care.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      198.   MSU Defendants are liable for the actions of Nassar, as described in this
             Complaint, that were performed during the course of his employment,
             representation, and/or agency with MSU Defendants, and while he had unfettered
             access to young female athletes on MSU’s campus and premises through its
             College of Osteopathic Medicine and Division of Sports Medicine.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      199.   As a direct and proximate cause of Nassar’s negligence carried out in the course
             of his employment, agency, and/or representative of MSU Defendants, Plaintiff
             suffered discomfort and continues to suffer pain of mind and body, shock,
             emotional distress, physical manifestations of emotional distress, embarrassment,
             loss of self-esteem, disgrace, fright, grief, humiliation, and enjoyment of life, was
             prevented and will continue to be prevented from performing daily activities and
             obtaining the full enjoyment of life, and has sustained and continues to sustain
             loss of earnings and earning capacity.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

I.    COUNT NINE-ALLEGED NEGLIGENT SUPERVISION AS TO MSU
      DEFENDANTS

      200.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      201.   MSU Defendants had a duty to provide reasonable supervision of their employee,
             agent, and/or representative, Nassar, while he was in the course of his
             employment, agency, or representation with MSU Defendants and while he
             interacted with young female athletes including Plaintiff.




                                              36
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2373 Page 37 of 78



ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      202.   It was reasonably foreseeable given the known sexual abuse in youth sports and
             gymnastics in particular that Nassar who had prior allegations against him had or
             would sexually abuse children, including Plaintiff, unless properly supervised.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      203.   MSU Defendants by and through their employees, agents, managers, and/or
             assigns, such as President Simon, President McPherson, Dean Strampel, or others,
             knew or reasonably should have known of Nassar’s conduct and/or that Nassar
             was an unfit employee, agent, and/or representative because of his sexual interest
             in children.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      204.   MSU Defendants breached their duty to provide reasonable supervision of Nassar,
             and permitted Nassar, who was in a position of trust and authority, to commit the
             acts against Plaintiff.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      205.   The aforementioned sexual abuse occurred while Plaintiff and Nassar were on the
             premises of MSU, and while Nassar was acting in the course of his employment,
             agency, and/or representation of MSU Defendants.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      206.   MSU Defendants tolerated, authorized, and/or permitted a custom, policy,
             practice, or procedure of insufficient supervision and failed to adequately screen,
             counsel, or discipline such individuals, with the result that Nassar was allowed to
             violate the rights of persons such as Plaintiff, with impunity.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.


                                             37
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2374 Page 38 of 78



      207.   As a direct and proximate result of the MSU Defendants’ negligent supervision,
             Plaintiff suffered discomfort and continues to suffer pain of mind and body,
             shock, emotional distress, physical manifestations of emotional distress,
             embarrassment, loss of self-esteem, disgrace, fright, grief, humiliation, and
             enjoyment of life, was prevented and will continue to be prevented from
             performing daily activities and obtaining the full enjoyment of life, and has
             sustained and continues to sustain loss of earnings and earning capacity.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

J.    COUNT TEN-ALLEGED NEGLIGENT FAILURE TO WARN OR
      PROTECT AS TO MSU DEFENDANT

      208.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      209.   MSU Defendants knew or should have known that Nassar posed a risk of harm to
             Plaintiff or those in Plaintiff’s situation.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      210.   As early as 1999, MSU Defendants had direct and/or constructive knowledge as
             to the dangerous conduct of Nassar and failed to act reasonably and responsibly in
             response.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      211.   MSU Defendants knew or should have known Nassar committed sexual assault,
             abuse, and molestation and/or was continuing to engage in such conduct.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      212.   MSU Defendants had a duty to warn or protect Plaintiff and others in Plaintiff’s
             situation against the risk of injury by Nassar.



                                             38
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2375 Page 39 of 78



ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      213.   The duty to disclose this information arose by the special, trusting, confidential,
             and fiduciary relationship between Defendant Nassar as an employee, agent,
             and/or representative of MSU Defendants and Plaintiff.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      214.   MSU Defendants breached said duty by failing to warn Plaintiff and/or by failing
             to take reasonable steps to protect Plaintiff from Nassar.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      215.   MSU Defendants breached its duties to protect Plaintiff by failing to:

             A.     Respond to allegations of sexual assault, abuse, and molestation;

             B.     Detect and/or uncover evidence of sexual assault, abuse and molestation;
                    and

             C.     Investigate, adjudicate, and terminate Nassar’s employment with MSU
                    prior to 2016.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      216.   MSU Defendants failed to adequately screen, counsel, and/or discipline Nassar
             for physical and/or mental conditions that might have rendered him unfit to
             discharge the duties and responsibilities of a physician at an educational
             institution, resulting in violations of Plaintiff’s rights.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      217.   MSU Defendants willfully refused to notify, give adequate warning, and
             implement appropriate safeguards to protect Plaintiff from Nassar’s conduct.




                                             39
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2376 Page 40 of 78



ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      218.   As a direct and proximate result of the MSU Defendants negligent failure to warn
             or protect, Plaintiff suffered discomfort and continues to suffer pain of mind and
             body, shock, emotional distress, physical manifestations of emotional distress,
             embarrassment, loss of self-esteem, disgrace, fright, grief, humiliation, and
             enjoyment of life, was prevented and will continue to be prevented from
             performing daily activities and obtaining the full enjoyment of life, and has
             sustained and continues to sustain loss of earning and earning capacity.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

K.    COUNT ELEVEN-ALLEGED NEGLIGENT FAILURE TO TRAIN OR
      EDUCATE AS TO MSU DEFENDANTS


      219.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      220.   MSU Defendants breached their duty to take reasonable protective measures to
             protect Plaintiff and other minors from the risk of childhood sexual abuse and/or
             sexual assault by Nassar, such as the failure to properly train or educate Plaintiff
             and other individuals (including minors) about how to avoid such a risk.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      221.   MSU Defendants failed to implement reasonable safeguards to:

             A.     Prevent acts of sexual assault, abuse, and molestation by Nassar; and

             B.     Avoid placing Defendant Nassar in positions where he would be in
                    unsupervised contact and interaction with Plaintiff and other young
                    females.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.



                                              40
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2377 Page 41 of 78



      222.   As a direct and proximate result of MSU Defendants’ negligent failure to train or
             educate, Plaintiff suffered discomfort and continues to suffer pain of mind and
             body, shock, emotional distress, physical manifestations of emotional distress,
             embarrassment, loss of self-esteem, disgrace, fright, grief, humiliation, and
             enjoyment of life, was prevented and will continue to be prevented from
             performing daily activities and obtaining the full enjoyment of life, and has
             sustained and continues to sustain loss of earnings and earning capacity.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

L.    COUNT TWELVE-ALLEGED NEGLIGENT RETENTION AS TO MSU
      DEFENDANTS


      223.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      224.   MSU Defendants had a duty when credentialing, hiring, retaining, screening,
             checking, regulating, monitoring, and supervising employees, agents, and/or
             representatives to exercise due care, but they failed to do so.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      225.   MSU Defendants were negligent in the retention of Nassar as an employee, agent,
             and/or representative in their failure to adequately investigate, report, and address
             complaints about his conduct of which they knew or should have known.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      226.   MSU Defendants were negligent in the retention of Nassar as an employee, agent,
             and/or representative when after they discovered, or reasonably should have
             discovered Nassar’s conduct, which reflected a propensity for sexual misconduct.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.



                                              41
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2378 Page 42 of 78



      227.   MSU Defendants’ failure to act in accordance with the standard of care resulted in
             Nassar gaining access to and sexually abusing and/or sexually assaulting Plaintiff
             and an unknown number of other individuals.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      228.   The aforementioned negligence in the credentialing, hiring, retaining, screening,
             checking, regulating, monitoring, and supervising of Nassar created a foreseeable
             risk of harm to Plaintiff as well as other minors and young adults.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      229.   As a direct and proximate result of the MSU Defendants’ negligent retention,
             Plaintiff suffered discomfort and continues to suffer pain of mind and body,
             shock, emotional distress, physical manifestations of emotional distress,
             embarrassment, loss of self-esteem, disgrace, fright, grief, humiliation, and
             enjoyment of life, was prevented and will continue to be prevented from
             performing daily activities and obtaining the full enjoyment of life, and has
             sustained and continues to sustain loss of earnings and earning capacity.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

M.    COUNT THIRTEEN-ALLEGED INTENTIAL INFLICTION                                   OF
      EMOTIONAL DISTRESS AS TO MSU DEFENDANTS


      230.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      231.   MSU Defendants allowed Nassar to be in a position where he could sexually
             assault, abuse, and molest children and young adults.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      232.   A reasonable person would not expect MSU Defendants to tolerate or permit their
             employee or agent to carry out sexual assault, abuse, or molestation after they

                                             42
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2379 Page 43 of 78



             knew or should have known of complaints and claims of sexual assault and abuse
             occurring during Nassar’s “treatments.”

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      233.   MSU Defendants held Nassar in high esteem and acclaim, which, in turn,
             encouraged Plaintiff and others to respect and trust Nassar and seek out his
             services, and to not question his methods or motives.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      234.   MSU Defendants protected Nassar in part to bolster and sustain his national and
             international reputation in the gymnastics community.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      235.   A reasonable person would not expect the MSU Defendants to be incapable of
             supervising Nassar and/or preventing Nassar from committing acts of sexual
             assault, abuse, and molestation.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      236.   MSU Defendants’ conduct, as described in this Complaint, was intentional and/or
             reckless.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      237.   As a direct and proximate result of MSU Defendants’ conduct, Plaintiff suffered
             discomfort and continues to suffer pain of mind and body, shock, emotional
             distress, physical manifestations of emotional distress, embarrassment, loss of
             self-esteem, disgrace, fright, grief, humiliation, and enjoyment of life, was
             prevented and will continue to be prevented from performing daily activities and
             obtaining the full enjoyment of life, and has sustained and continues to sustain
             loss of earnings and earning capacity.




                                            43
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2380 Page 44 of 78



ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

N.    COUNT FOURTEEN-ALLEGED FRAUD AND MISREPRESENTATION
      AS TO MSU DEFENDANTS AND NASSAR


      238.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      239.   From approximately 1996 to September 2016, MSU Defendants represented to
             Plaintiff and the public that Nassar was a competent and safe physician.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      240.   By representing that Nassar was a team physician and athletic physician at MSU,
             and a National Team Physician with USAG, MSU Defendants represented to
             Plaintiff and the public that Nassar was safe, trustworthy, of high moral and
             ethical repute, and that Plaintiff and the public need not worry about being
             harmed by Nassar.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      241.   From approximately January of 2009 to May of 2011, Nassar intentionally
             misrepresented to Plaintiff and Plaintiff’s mother that his “treatments” were the
             proper procedure to treat Plaintiff’s injuries including but not limited to her lower
             back and neck pain, when, in fact, he knew the same to be untrue.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      242.   Nassar used his reputation, authority, and position to unlawfully represent to
             Plaintiff and Plaintiff’s mother that his “treatment” was proper.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.



                                              44
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2381 Page 45 of 78



      243.   The representations were false when they were made as Nassar had and was
             continuing to sexually assault, abuse, and molest Plaintiff and an unknown
             number of other individuals.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      244.   After the complaints brought to MSU representatives in 1999 and 2000 regarding
             Nassar’s conduct, MSU Defendants knew their representations of Nassar were
             false.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      245.   Although MSU was informed of Nassar’s conduct, they failed to investigate,
             remedy, or in any way address the complaints in 1999, 2000 and 2014.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      246.   MSU Defendants continued to hold Nassar out as a competent and safe physician.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      247.   Between the time of the 1999 complaint and September 2016, the MSU
             Defendants continued to hold Nassar out as a competent and safe physician.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      248.   These actions of MSU Defendants were purportedly done as an attempt to hide
             the known instances of sexual abuse committed by Nassar.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      249.   Plaintiff relied on the assertions of MSU Defendants and continued to seek
             treatment from Nassar while MSU Defendant knew of the concerns and dangers.




                                           45
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2382 Page 46 of 78



ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      250.   Plaintiff was subjected to sexual assault, abuse, and molestation as a result of
             MSU Defendants’ fraudulent misrepresentations regarding Nassar.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      251.   As a direct and proximate result of MSU Defendants’ and Nassar’s fraudulent
             misrepresentations, Plaintiff suffered discomfort and continues to suffer pain of
             mind and body, shock, emotional distress, physical manifestations of emotional
             distress, embarrassment, loss of self-esteem, disgrace, fright, grief, humiliation,
             and enjoyment of life, was prevented and will continue to be prevented from
             performing daily activities and obtaining the full enjoyment of life, and has
             sustained and continues to sustain loss of earnings and earning capacity.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

VI.   CLAIMS AGAINST USA GYMNASTICS

A.    COUNT FIFTEEN-ALLEGED GROSS NEGLIGENCE AS TO USAG AND
      NASSAR

      252.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      253.   USAG owed Plaintiff a duty to use due care to ensure their safety and freedom
             from sexual assault, abuse, and molestation while interacting with their
             employees, representatives, and/or agents.

ANSWER: The allegations in this paragraph state conclusions of law, to which no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      254.   Nassar owed Plaintiff a duty to use due care in his capacity as an employee,
             representative, and/or agent of USAG.




                                             46
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2383 Page 47 of 78



ANSWER: The allegations in this paragraph state conclusions of law, to which no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      255.   By seeking medical treatment from Nassar in his capacity as an employee, agent,
             and/or representative of USAG, a special, confidential, and fiduciary relationship
             between Plaintiff and Nassar was created, resulting in Nassar owing Plaintiff a
             duty to use due care.

ANSWER: The allegations in this paragraph state conclusions of law, to which no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      256.   USAG’s failure to adequately supervise Nassar was so reckless as to demonstrate
             a substantial lack of concern for whether an injury would result to Plaintiff.

ANSWER:      Denied.

      257.   Nassar’s conduct in sexually assaulting, abusing, and molesting Plaintiff under the
             guise of rendering medical “treatment” as an employee, representative, and/or
             agent of USAG was so reckless as to demonstrate a substantial lack of concern for
             whether an injury would result to Plaintiff.

ANSWER:      Denied.

      258.   USAG’s conduct demonstrated a willful disregard for necessary precautions to
             reasonably protect Plaintiff’s safety.

ANSWER:      Denied.

      259.   USAG’s conduct, as described in this Complaint, demonstrated a willful disregard
             for the substantial risks to Plaintiff.

ANSWER:      Denied.

      260.   USAG breached duties owed to Plaintiff and were grossly negligent when they
             conducted themselves by actions, described above, including, but not limited to,
             their failure to notify MSU about the reasons for Nassar’s separation from USAG
             and more broadly the issues surrounding sexual abuse in gymnastics and warning
             signs and reporting requirements.

ANSWER:      Denied.

      261.   Said acts were committed with reckless disregard for Plaintiff’s health, safety,
             Constitutional and/or statutory rights, and with a substantial lack of concern as to
             whether an injury would result.



                                              47
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2384 Page 48 of 78



ANSWER:      Denied.

      262.   As a direct and proximate result of USAG’s and Nassar’s actions and/or inactions,
             Plaintiff suffered discomfort and continues to suffer pain of mind and body,
             shock, emotional distress, physical manifestations of emotional distress,
             embarrassment, loss of self- esteem, disgrace, fright, grief, humiliation, and
             enjoyment of life, was prevented and will continue to be prevented from
             performing daily activities and obtaining the full enjoyment of life, and has
             sustained and continues to sustain loss of earnings and earning capacity.

ANSWER:      Denied.

B.    COUNT SIXTEEN-ALLEGED NEGLIGENCE AS TO USAG AND NASSAR

      263.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      264.   USAG owed Plaintiff a duty of ordinary care to ensure her safety and freedom
             from sexual assault, abuse, and molestation while being treated by their
             employees, representatives, and agents.

ANSWER: The allegations in this paragraph state conclusions of law, to which no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      265.   Plaintiff had a reasonable expectation that USAG was recommending competent
             and ethical physicians and trainers for medical treatment who would carry out
             said treatment without sexual assault, abuse, and molestation.

ANSWER: The allegations in this paragraph state conclusions of law, to which no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      266.   By seeking medical treatment from Nassar in his capacity as an employee, agent,
             and/or representative of USAG, a special, confidential, and fiduciary relationship
             between Plaintiff and Nassar was created, resulting in Nassar owing Plaintiff a
             duty to use ordinary care.

ANSWER: The allegations in this paragraph state conclusions of law, to which no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      267.   Nassar owed Plaintiff a duty of ordinary care in carrying out medical treatment.



                                             48
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2385 Page 49 of 78



ANSWER: The allegations in this paragraph state conclusions of law, to which no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      268.   USAG’s failure to adequately train and supervise Nassar breached the duty of
             ordinary care.

ANSWER:      Denied.

      269.   USAG’s failure to inform Plaintiff and the public of the allegations and concerns
             leading to Nassar’s separation from USAG was a breach of ordinary care.

ANSWER:      Denied.

      270.   Nassar’s conduct in sexually assaulting, abusing, and molesting Plaintiff was a
             breach of the duty to use ordinary care.

ANSWER:      Denied. USAG denies any liability for Nassar’s conduct.

      271.   As a direct and proximate result of USAG’s and Nassar’s conduct, actions and/or
             inactions, Plaintiff suffered discomfort and continues to suffer pain of mind and
             body, shock, emotional distress, physical manifestations of emotional distress,
             embarrassment, loss of self- esteem, disgrace, fright, grief, humiliation, and
             enjoyment of life, was prevented and will continue to be prevented from
             performing daily activities and obtaining the full enjoyment of life, and has
             sustained and continues to sustain loss of earnings and earning capacity.

ANSWER:      Denied.

C.    COUNT SEVENTEEN-ALLEGED VICARIOUS LIABILITY AS TO USAG

      272.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      273.   Vicarious liability is indirect responsibility imposed by operation of law where an
             employee is bound to keep its employees within their proper bounds and is
             responsible if it fails to do so.

ANSWER: The allegations in this paragraph state conclusions of law, to which no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      274.   Vicarious liability essentially creates agency between the principal and its agent,
             so that the principal is held to have done what the agent has done.


                                             49
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2386 Page 50 of 78



ANSWER: The allegations in this paragraph state conclusions of law, to which no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      275.   USAG employed and/or held Nassar out to be its agent and/or representative from
             approximately 1986 to 2015.

ANSWER:      Denied.

      276.   USAG is vicariously liable for the actions of Nassar, as described in this
             Complaint, that were performed during the course of his employment,
             representation, or agency with USAG, and while he had unfettered access to
             young female athletes.

ANSWER:      Denied.

      277.   As a direct and proximate cause of Nassar’s negligence carried out in the course
             of his employment, agency, and/or representation with USAG, Plaintiff suffered
             discomfort and continues to suffer pain of mind and body, shock, emotional
             distress, physical manifestations of emotional distress, embarrassment, loss of
             self-esteem, disgrace, fright, grief, humiliation, and enjoyment of life, was
             prevented and will continue to be prevented from performing daily activities and
             obtaining the full enjoyment of life, and has sustained and continues to sustain
             loss of earnings and earning capacity.

ANSWER:      Denied.

D.    COUNT EIGHTEEN-ALLEGED EXPRESS/IMPLIED AGENCY AS TO USAG

      278.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      279.   An agent is a person who is authorized by another to act on its behalf.

ANSWER: The allegations in this paragraph state conclusions of law, to which no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      280.   USAG intentionally or negligently made representations that Nassar was their
             employee, agent, and/or representative.

ANSWER:      Denied.




                                              50
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2387 Page 51 of 78



      281.   On the basis of those representations, Plaintiff reasonably believed Nassar was
             acting as an employee, agent, and/or representation of USAG.

ANSWER:      Denied.

      282.   Plaintiff was injured as a result of Nassar’s sexual assault, abuse, and molestation
             carried out through his employment, agency, and/or representation with USAG.

ANSWER: Denied that Nassar was the employee or agent of USAG or that USAG is
liable for Nassar’s acts.

      283.   Plaintiff was injured because she relied on USAG to provide employees or agents
             who would exercise reasonable skill and care.

ANSWER:      Denied.

      284.   USAG is liable for the actions of Nassar, as described in this Complaint, that were
             performed during the course of his employment, representation, or agency with
             USAG, and while he had unfettered access to young female athletes.

ANSWER:      Denied.

      285.   As a direct and proximate cause of Nassar’s negligence carried out in the course
             of his employment, agency, and/or representation with USAG, Plaintiff suffered
             discomfort and continues to suffer pain of mind and body, shock, emotional
             distress, physical manifestations of emotional distress, embarrassment, loss of
             self-esteem, disgrace, fright, grief, humiliation, and enjoyment of life, was
             prevented and will continue to be prevented from performing daily activities and
             obtaining the full enjoyment of life, and has sustained and continues to sustain
             loss of earnings and earning capacity.

ANSWER:      Denied.

E.    COUNT NINETEEN-ALLEGED NEGLIGENT SUPERVISION AS TO USAG

      286.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      287.   USAG had a duty to provide reasonable supervision of its employee, agent, and/or
             representative, Nassar, while he was in the course of his employment, agency
             and/or representation of USAG, and while he interacted with young female
             athletes including Plaintiff.




                                              51
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2388 Page 52 of 78



ANSWER: The allegations in this paragraph state conclusions of law, to which no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      288.   It was reasonably foreseeable given the known sexual abuse in youth sports, in
             particular, gymnastics, that Nassar, who had prior allegations against him, would
             sexually abuse children, including Plaintiff, unless properly supervised.

ANSWER: The allegations in this paragraph state conclusions of law, to which no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      289.   USAG by and through their employees, agents, managers, and/or assigns, such as
             Mr. Penny or Mr. Colarossi, knew or reasonably should have known of Nassar’s
             conduct and/or that Nassar was an unfit employee, agent, and/or representative
             because of his sexual interest in children and young adults.

ANSWER:      Denied.

      290.   USAG breached its duty to provide reasonable supervision of Nassar, and its
             failure permitted Nassar, who was in a position of trust and authority, to sexually
             abuse Plaintiff.

ANSWER:      Denied.

      291.   The aforementioned sexual abuse occurred while Nassar was acting in the course
             of his employment, agency and/or representation of USAG.

ANSWER:      Denied.

      292.   USAG tolerated, authorized, and/or permitted a custom, policy, practice, or
             procedure of insufficient supervision and failed to adequately screen, counsel or
             discipline Nassar, with the result that Nassar was allowed to violate the rights of
             Plaintiff and other young girls, with impunity.

ANSWER:      Denied.

      293.   As a direct and proximate result of USAG’s negligent supervision, Plaintiff
             suffered discomfort and continues to suffer pain of mind and body, shock,
             emotional distress, physical manifestations of emotional distress, embarrassment,
             loss of self-esteem, disgrace, fright, grief, humiliation, and enjoyment of life, was
             prevented and will continue to be prevented from performing daily activities and
             obtaining the full enjoyment of life, and has sustained and continues to sustain
             loss of earnings and earning capacity.

ANSWER:      Denied.


                                              52
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2389 Page 53 of 78



F.    COUNT TWENTY-ALLEGED                 NEGLIGENT         FAILURE       TO    WARN       OR
      PROTECT AS TO USAG


      294.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      295.   Given the direct or indirect knowledge of sexual abuse in youth sports, in
             particular, gymnastics, it was reasonably foreseeable that sexual abuse of minors
             may occur if proper procedures were put in place by USAG.

ANSWER: The allegations in this paragraph state conclusions of law, to which no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      296.   USAG knew or should have known that Nasssar [SIC] posed a risk of harm to
             Plaintiff or those in Plaintiff’s position.

ANSWER:      Denied.

      297.   USAG had direct and/or constructive knowledge as to the dangerous conduct of
             Nassar and failed to act reasonably and responsibly in response.

ANSWER:      Denied.

      298.   USAG knew or should have known that Nassar previously committed sexual
             assault, abuse, and molestation, and/or was continuing to engage in such conduct.

ANSWER:      Denied.

      299.   USAG had a duty to warn or protect Plaintiff and others in Plaintiff’s situation
             against the risk of injury by Nassar.

ANSWER: The allegations in this paragraph state conclusions of law, to which no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      300.   The duty to disclose this information arose by the special, trusting, confidential,
             and fiduciary relationship between Nassar in his capacity as employee, agent,
             and/or representative of USAG and Plaintiff.

ANSWER:      Denied.




                                             53
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2390 Page 54 of 78



      301.   USAG breached said duty by failing to warn Plaintiff and/or by failing to take
             reasonable steps to protect Plaintiff from Nassar.

ANSWER:      Denied.

      302.   USAG breached its duties to protect Plaintiff by failing to detect and/or uncover
             evidence of sexual abuse and sexual assault, investigate, adjudicate, and suspend
             and/or ban Nassar from USAG affiliation and USAG sanctioned events.

ANSWER:      Denied.

      303.   USAG failed to adequately screen, counsel, and/or discipline Nassar for physical
             and/or mental conditions that might have rendered him unfit to discharge the
             duties and responsibilities of a physician in his capacity as an employee, agent,
             and/or representative of USAG, resulting in violations of Plaintiff’s rights.

ANSWER:      Denied.

      304.   USAG willfully refused to notify, give adequate warning, and implement
             appropriate safeguards to protect Plaintiff from Nassar’s conduct.

ANSWER:      Denied.

      305.   As a direct and proximate results of USAG’s negligent failure to warn or protect,
             Plaintiff suffered discomfort and continues to suffer pain of mind and body,
             shock, emotional distress, embarrassment, loss of self-esteem, disgrace, fright,
             grief, humiliation, and enjoyment of life, was prevented and will continue to be
             prevented from performing daily activities and obtaining the full enjoyment of
             life, and has sustained and continues to sustain loss of earnings and earning
             capacity.

ANSWER:      Denied.

G.    COUNT TWENTY-ONE-ALLEGED NEGLIGENT FAILURE TO TRAIN OR
      EDUCATE AS TO USAG

      306.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      307.   USAG breached its duty to take reasonable protective measures to protect
             Plaintiff and other young girls from the risk of childhood sexual abuse and/or
             sexual assault by Nassar, such as the failure to properly train or educate Plaintiff
             and other individuals, including minors, about how to avoid such a risk.



                                              54
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2391 Page 55 of 78



ANSWER:      Denied.

      308.   USAG failed to implement reasonable safeguards to:

             A.     Prevent acts of sexual assault, abuse, and molestation by Nassar; and

             B.     Avoid placing Nassar in positions where he would be in unsupervised
                    contact and interaction with Plaintiff and other young athletes.

ANSWER:      Denied.

      309.   As a direct and proximate result of USAG’s negligent failure to train or educate,
             Plaintiff suffered discomfort and continues to suffer pain of mind and body,
             shock, emotional distress, physical manifestations of emotional distress,
             embarrassment, loss of self-esteem, disgrace, fright, grief, humiliation, and
             enjoyment of life, was prevented and will continue to be prevented from
             performing daily activities and obtaining the full enjoyment of life, and has
             sustained and continues to sustain loss of earnings and earning capacity.

ANSWER:      Denied.

H.    COUNT TWENTY-TWO-ALLEGED NEGLIGENT RETENTION AS TO USAG

      310.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      311.   USAG had a duty when credentialing, hiring, retaining, screening, checking,
             regulating, monitoring, and supervising employees, agents, and/or representatives
             to exercise due care, but they failed to do so.

ANSWER: The allegations in this paragraph state conclusions of law, to which no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      312.   USAG was negligent in the retention of Nassar as an employee, agent, and/or
             representative in their failure to adequately investigate, report, and address
             complaints about his conduct of which they knew or should have known.

ANSWER:      Denied.

      313.   USAG was negligent in the retention of Nassar when after they discovered, or
             reasonably should have discovered, Nassar’s conduct, which reflected a
             propensity for sexual misconduct.

ANSWER:      Denied.
                                             55
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2392 Page 56 of 78



      314.   USAG’s failure to act in accordance with the standard of care resulted in Nassar
             gaining access to and sexually abusing and/or sexually assaulting Plaintiff, as well
             as an unknown number of other minors and young women.

ANSWER:      Denied.

      315.   The aforementioned negligence in the credentialing, hiring, retaining, screening,
             checking, regulating, monitoring, and supervising of Nassar created a foreseeable
             risk of harm to Plaintiff as well as other minors and young women.

ANSWER:      Denied.

      316.   As a direct and/or proximate result of USAG’s negligent retention, Plaintiff
             suffered discomfort and continues to suffer pain of mind and body, shock,
             emotional distress, physical manifestations of emotional distress, embarrassment,
             loss of self-esteem, disgrace, fright, grief, humiliation, and enjoyment of life, was
             prevented and will continue to be prevented from performing daily activities and
             obtaining the full enjoyment of life, and has sustained.

ANSWER:      Denied.

I.    COUNT TWENTY-THREE - ALLEGED INTENTIONAL INFLICTION OF
      EMOTIONAL DISTRESS AS TO USAG


      317.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      318.   USAG allowed Nassar to be in a position where he could sexually assault, abuse,
             and molest children and young adults.

ANSWER:      Denied.

      319.   A reasonable person would not expect USAG to tolerate or permit their employee,
             agent, or representative to carry out sexual assault, abuse, or molestation.

ANSWER: This paragraph contains an allegation of law, for which no answer is
required. To the extent that an answer is required, USAG denies that it tolerated or
permitted an employee, agent, or representative to carry out sexual assault, abuse, or
molestation and denies the allegations in this paragraph.

      320.   USAG held Nassar in high esteem and acclaim, which, in turn, encouraged
             Plaintiff and others to respect and trust Nassar, to seek out his services, and to not
             question his methods or motives.


                                              56
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2393 Page 57 of 78



ANSWER:      Denied.

      321.   USAG protected Nassar, in part, to bolster his national and international
             reputation in the gymnastics community.

ANSWER:      Denied.

      322.   A reasonable person would not expect USAG to be incapable of supervising
             Nassar and/or preventing Nassar from committing acts of sexual assault, abuse,
             and molestation.

ANSWER: This paragraph contains an allegation of law, for which no answer is
required. To the extent that an answer is required, USAG denies any liability for Nassar’s
acts and denies the allegations in this paragraph.

      323.   USAG’s conduct, as described in this Complaint, was intentional and/or reckless.

ANSWER:      Denied.

      324.   As a direct and proximate result of USAG’s conduct, Plaintiff suffered discomfort
             and continues to suffer pain of mind and body, shock, emotional distress, physical
             manifestations of emotional distress, embarrassment, loss of self-esteem, disgrace,
             fright, grief, humiliation, and enjoyment of life, was prevented and will continue
             to be prevented from performing daily activities and obtaining the full enjoyment
             of life, and has sustained and continues to sustain loss of earnings and earning
             capacity.

ANSWER:      Denied.

J.    COUNT TWENTY-FOUR-ALLEGED FRAUD AND MISREPRESENTATION AS
      TO USAG

      325.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      326.   From approximately 1996 through the summer 2015, Defendant USAG
             represented to Plaintiff and the public that Nassar was competent, ethical, and safe
             physician.

ANSWER: Denied. Further, the allegations in this paragraph fail to comply with Fed.
R. Civ. P. 9(b).

      327.   By representing that Nasasar [SIC] was a team physician and athletic physician at
             MSU, Twistars, and a National Team Physician with Defendant USAG, USAG


                                              57
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2394 Page 58 of 78



             represented to Plaintiff and the public that Defendant Nassar was safe,
             trustworthy, of high moral and ethical repute, and that Plaintiff and the public
             need not worry about being harmed by Nassar.

ANSWER: Denied. Further, the allegations in this paragraph fail to comply with Fed.
R. Civ. P. 9(b).

      328.   The representations were false when they were made because Nassar had and was
             continuing to sexually assault, abuse, and molest Plaintiff and an unknown
             number of other individuals.

ANSWER: Denied. Further, the allegations in this paragraph fail to comply with Fed.
R. Civ. P. 9(b).

      329.   Additionally, once complaints of Nassar were made to USAG, USAG had an
             obligation to notify appropriate organizations to protect individuals in a class
             similar to Plaintiff, which would include the other Defendants in this case.

ANSWER: Denied. Further, the allegations in this paragraph fail to comply with Fed.
R. Civ. P. 9(b). Further, USAG reported its concern and those of the athletes to the FBI.
USAG was instructed by the FBI not to interfere in the FBI’s investigation, and thus USAG
did not alert third parties about the matter. USAG denies that it owed or breached any
legal duty to report concerns about Nassar to the other defendants and otherwise denies the
allegations in this paragraph.

      330.   Plaintiff relied on the assertions of USAG and continued to seek treatment of
             Nassar while USAG knew of the concerns and dangers.

ANSWER: Denied. Further, the allegations in this paragraph fail to comply with Fed.
R. Civ. P. 9(b).

      331.   Plaintiff was subjected to sexual assault, abuse, and molestation as a result of
             USAG’s fraudulent misrepresentations regarding Nassar.

ANSWER: Denied. Further, the allegations in this paragraph fail to comply with Fed.
R. Civ. P. 9(b).

      332.   As a direct and proximate result of USAG’s fraudulent misrepresentations,
             Plaintiff suffered discomfort and continues to suffer pain of mind and body,
             shock, emotional distress, physical manifestations of emotional distress,
             embarrassment, loss of self-esteem, disgrace, fright, grief, humiliation, and
             enjoyment of life, was prevented and will continue to be prevented from
             performing daily activities and obtaining the full enjoyment of life, and has
             sustained and continues to sustain loss of earnings and earning capacity.

ANSWER: Denied. Further, the allegations in this paragraph fail to comply with Fed.
R. Civ. P. 9(b).

                                            58
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2395 Page 59 of 78



VII.   CLAIMS AGAINST TWISTARS

A.     COUNT TWENTY-FIVE- ALLEGED GROSS NEGLIGENCE AS TO TWISTARS
       AND NASSAR


       333.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
              herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

       334.   In or around 1997, a parent of a gymnast at Twistars’ facility complained to Mr.
              Geddert, the owner and operator of Twistars, regarding Nassar’s conduct, alleging
              sexual abuse, assault, and molestation.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

       335.   Despite being informed of Nassar’s conduct, Mr. Geddert recommended Nassar
              as a physician to members and guests of Twistars.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

       336.   Mr. Geddert owed Plaintiff a duty of ordinary care to ensure her safety and
              freedom from sexual assault, abuse, and molestation.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

       337.   In recommending Nassar with knowledge of Nassar’s conduct, Mr. Geddert
              breached the duty of ordinary care to Plaintiff and the public.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

       338.   Twistars breached the duty of ordinary care to Plaintiff and the public by failing
              to investigate the 1997 allegations of sexual abuse made to Mr. Geddert.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

                                              59
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2396 Page 60 of 78



      339.   Twistars owed Plaintiff a duty to use due care to ensure her safety and freedom
             from sexual assault, abuse, and molestation while interacting with their
             employees, representatives, and/or agents.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      340.   Nassar owed Plaintiff a duty to use due care as an employee, representative,
             and/or agent of Twistars.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      341.   By seeking medical treatment from Nassar in his capacity as an employee, agent,
             and/or representative of Twistars, a special, confidential, and fiduciary
             relationship between Plaintiff and Nassar was created, resulting in Nassar owing
             Plaintiff a duty to use due care.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      342.   Despite the known sexual abuse which has taken place in youth sports, in
             particular, gymnastics, and the reasonable foreseeability that harm may occur to
             athletes, Twistars failed to adequately supervise Nassar.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      343.   Twistars’ actions were so reckless as to demonstrate a substantial lack of concern
             for whether an injury would result to Plaintiff and other young athletes training at
             Twistars.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      344.   Nassar’s conduct in sexually assaulting, abusing, and molesting Plaintiff in the
             course of his employment, agency and/or representation of Twistars and under the
             guise of rendering medical “treatment” as an employee, representative, and/or
             agent of Twistars was so reckless as to demonstrate a substantial lack of concern
             for whether an injury would result to Plaintiff.



                                              60
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2397 Page 61 of 78



ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      345.   Twistars’ conduct demonstrated a willful disregard for precautions to ensure
             Plaintiff’s safety.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      346.   Twistars’ conduct, as described in this Complaint, demonstrated a willful
             disregard for substantial risks to Plaintiff.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      347.   Twistars breached duties owed to Plaintiff and was grossly negligent, as
             demonstrated by the actions and inactions described above.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      348.   Twistars acted with reckless disregard for Plaintiff’s health, safety, Constitutional
             and/or statutory rights, and with a substantial lack of concern as to whether an
             injury would result.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      349.   As a direct and proximate result of Twistars’ actions and/or inactions, Plaintiff
             suffered discomfort and continues to suffer pain of mind and body, shock,
             emotional distress, physical manifestations of emotional distress, embarrassment,
             loss of self-esteem, disgrace, fright, grief, humiliation, and enjoyment of life, was
             prevented and will continue to be prevented from performing daily activities and
             obtaining the full enjoyment of life, and has sustained and continues to sustain
             loss of earnings and earning capacity.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

B.    COUNT TWENTY-SIX-ALLEGED NEGLIGENCE AS TO TWISTARS AND
      NASSAR

                                              61
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2398 Page 62 of 78



      350.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      351.   In or around 1997, a parent of a gymnast at Twistars’ facility complained to Mr.
             Geddert, the owner and operator of Twistars, regarding Nassar’s conduct, alleging
             sexual abuse, assault, and molestation.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      352.   Despite being informed of Nassar’s conduct, Mr. Geddert recommended Nassar
             as a physician to members and guests of Twistars.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      353.   Mr. Geddert owed Plaintiff a duty of ordinary care to ensure her safety and
             freedom from sexual assault, abuse, and molestation.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      354.   In recommending Defendant Nassar with knowledge of Nassar’s conduct, Mr.
             Geddert breached the duty of ordinary care to Plaintiff and the public.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      355.   Twistars breached the duty of ordinary care to Plaintiff and the public by failing
             to investigate the 1997 allegations of sexual abuse made to Mr. Geddert.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      356.   Twistars breached the duty of ordinary care to Plaintiff and the public by failing
             to report the 1997 allegations, which were made to Mr. Geddert, to law
             enforcement.




                                             62
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2399 Page 63 of 78



ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      357.   Plaintiff, in taking the recommendation of Twistars to seek medical treatment
             from Nassar, had a reasonable expectation that Nassar would carry out medical
             treatment without subjecting her to sexual assault, abuse, or molestation.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      358.   By seeking medical treatment from Nassar, a special, confidential, and fiduciary
             relationship between Plaintiff and Nassar was created, resulting in Nassar owing
             Plaintiff a duty to use ordinary care.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      359.   Twistars’ failure to adequately train and supervise Nassar while he was at their
             facility breached the duty of ordinary care.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      360.   As a direct and proximate result of Twistars’ and Nassar’s conduct, actions and/or
             inactions, Plaintiff suffered discomfort and continues to suffer pain of mind and
             body, shock, emotional distress, physical manifestations of emotional distress,
             embarrassment, loss of self- esteem, disgrace, fright, grief, humiliation, and
             enjoyment of life, was prevented and will continue to be prevented from
             performing daily activities and obtaining the full enjoyment of life, and has
             sustained and continues to sustain loss of earnings and earning capacity.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

C.    COUNT TWENTY-SEVEN-ALLEGED EXPRESS/IMPLIED AGENCY AS TO
      TWISTARS

      361.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

                                             63
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2400 Page 64 of 78



      362.   An agent is a person who is authorized by another to act on its behalf.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      363.   Twistars intentionally or negligently made representations that Nassar was their
             employee, agent, and/or representative.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      364.   On the basis of those representations, Plaintiff reasonably believed that Nassar
             was acting as an employee, agent, and/or representative of Twistars.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      365.   Plaintiff was injured as a result of Nassar’s sexual assault, abuse, and molestation
             as described, in this Complaint.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      366.   Plaintiff was injured because she relied on Twistars to provide employees, agents,
             and/or representatives who would exercise reasonable skill or care.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      367.   Twistars is liable for the actions of Nassar, as described in this Complaint, that
             were performed during the course of his employment, representation, and/or
             agency with Twistars and while he had unfettered access to young female athletes
             through his employment, representation, and/or agency with Twistars.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      368.   As a direct and proximate cause of Nassar’s negligence carried out through his
             employment, agency, and or representation of Twistars Plaintiff suffered
             discomfort and continues to suffer pain of mind and body, shock, emotional
             distress, physical manifestations of emotional distress, embarrassment, loss of

                                              64
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2401 Page 65 of 78



             self-esteem, disgrace, fright, grief, humiliation, and enjoyment of life, was
             prevented and will continue to be prevented from performing daily activities and
             obtaining the full enjoyment of life, and has sustained and continues to sustain
             loss of earnings and earning capacity.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

D.    COUNT TWENTY-EIGHT-ALLEGED NEGLIGENT SUPERVISION AS TO
      TWISTARS

      369.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      370.   Twistars each had a duty to provide reasonable supervision of its employee, agent,
             and/or representative, Nassar, while he was in the course of his employment,
             agency, or representation of Twistars when he interacted with young female
             athletes, including Plaintiff.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      371.   It was reasonably foreseeable given the known sexual abuse in youth sports, in
             particular, gymnastics, that Nassar, who had prior allegations of sexual abuse
             levied against him, would sexually abuse children, including Plaintiff, unless
             properly supervised.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      372.   Twistars, by and through their employees, agents, managers, and/or assigns, knew
             or reasonably should have known of Nassar’s conduct and/or that Nassar was an
             unfit employee, agent, and/or representative because of his sexual interest in
             children and young adults and the 1997 complaint made to Mr. Geddert of the
             nonconsensual sexual touching during “treatment.”

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.



                                             65
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2402 Page 66 of 78



      373.   Twistars breached its duty to provide reasonable supervision of Nassar and
             permitted Nassar, who was in a position of trust and authority, to commit the acts
             against Plaintiff.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      374.   The aforementioned sexual abuse occurred while Plaintiff and Nassar were on the
             premises of Twistars, and while Nassar was acting in the course of his
             employment, agency, or representation of Twistars.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      375.   Twistars tolerated, authorized, and/or permitted a custom, policy, practice, or
             procedure of insufficient supervision and failed to adequately screen, counsel, or
             discipline such individuals, with the result that Nassar was allowed to violate the
             rights of Plaintiff and other young athletes, with impunity.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      376.   As a direct and proximate result of Twistars’ negligent supervision, Plaintiff
             suffered discomfort and continues to suffer pain of mind and body, shock,
             emotional distress, physical manifestations of emotional distress, embarrassment,
             loss of self-esteem, disgrace, fright, grief, humiliation, and enjoyment of life, was
             prevented and will continue to be prevented from performing daily activities and
             obtaining the full enjoyment of life, and has sustained and continues to sustain
             loss of earnings and earning capacity.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

E.    COUNT TWENTY-NINE-ALLEGED NEGLIGENT FAILURE TO WARN OR
      PROTECT AS TO TWISTARS


      377.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.


                                              66
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2403 Page 67 of 78



      378.   Twistars knew or should have known that Nassar posed a risk of harm to Plaintiff
             or those in Plaintiff’s situation.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      379.   As early as 1997, Twistars, by a complaint made to its owner, employee, agent,
             and/or representative, Mr. Geddert, has direct and/or constructive knowledge as to
             the dangerous conduct of Nassar and failed to act reasonably and responsibly in
             response.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      380.   Twistars knew or should have known that Nassar committed sexual assault,
             abuse, and molestation and/or was continuing to engage in such conduct.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      381.   Twistars had a duty to warn or protect Plaintiff and others in Plaintiff’s situation
             against the risk of injury by Nassar.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      382.   The duty to disclose this information arose by the special, trusting, confidential,
             and fiduciary relationship between Nassar, an agent/representative/employee of
             Twistars and Plaintiff.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      383.   Twistars breached said duty by failing to warn Plaintiff and/or by failing to take
             reasonable steps to protect Plaintiff from Nassar.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      384.   Twistars breached its duties to protect Plaintiff by failing to detect and/or uncover
             evidence of sexual abuse and sexual assault.

                                              67
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2404 Page 68 of 78



ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      385.   Twistars breached its duties to protect Plaintiff by failing to investigate Nassar
             and suspend and/or ban Nassar from Twistars sanctioned events.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      386.   Twisters failed to adequately screen, control, and/or discipline Nassar for physical
             and/or mental conditions that might have rendered him unfit to discharge the
             duties and responsibilities of a physician with their organization, resulting in
             violations of Plaintiff’s rights.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      387.   Twistars willfully refused to notify, give adequate warning, and implement
             appropriate safeguards to protect Plaintiff and other young athletes from Nassar’s
             conduct.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      388.   As a direct and proximate result of Twistars’ negligent failure to warn or protect,
             Plaintiff suffered discomfort and continues to suffer pain of mind and body,
             shock, emotional distress, physical manifestations of emotional distress,
             embarrassment, loss of self –esteem, disgrace, fright, grief, humiliation, and
             enjoyment of life, was prevented and will continue to be prevented from
             performing daily activities and obtaining the full enjoyment of life, and has
             sustained and continues to sustain loss of earnings and earning capacity.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

F.    COUNTY THIRTY-ALLEGED INTENTIONAL INFLICTION OF EMOTIONAL
      DISTRESS AS TO TWISTARS


      389.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.



                                              68
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2405 Page 69 of 78



ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      390.   Twistars allowed Nassar to be in a position where he could sexually assault,
             abuse, and molest minors and young adults at its facility and other places.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      391.   A reasonable person would not expect Twistars to tolerate or permit their
             employee, agent, or representative to carry out sexual assault, abuse, or
             molestation.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      392.   Twistars held Nassar in high esteem and acclaim which in turn encouraged
             Plaintiff and others to respect and trust Nassar, seek his services, and not question
             his methods or motives.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      393.   Twistars protected Nassar in part to bolster and sustain his national and
             international reputation in the gymnastics community, and Twistars’ reputation in
             the gymnastics community.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      394.   A reasonable person would not expect Twistars to be incapable of supervising
             Nassar and/or preventing Nassar from committing acts of sexual assault, abuse,
             and molestation on their premises and at their facility.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      395.   Twistars’ conduct, as described in this Complaint, was intentional and/or reckless.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

                                              69
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2406 Page 70 of 78



      396.   As a direct and proximate cause of Twistars’ conduct, Plaintiff suffered
             discomfort and continues to suffer pain of mind and body, shock, emotional
             distress, physical manifestations of emotional distress, embarrassment, loss of
             self-esteem, disgrace, fright, grief, humiliation, and enjoyment of life, was
             prevented and will continue to be prevented from performing daily activities and
             obtaining the full enjoyment of life, and has sustained and continues to sustain
             loss of earnings and earning capacity.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

G.    COUNT THIRTY-ONE-ALLEGED FRAUD AND MISREPRESENTATION
      AS TO TWISTARS


      397.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      398.   Twistars represented to the general public and Plaintiff in particular that Nassar
             was a competent, ethical, and safe physician.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      399.   By representing that Nassar was a team physician and athletic physician at MSU
             and a National Team Physician with USAG, Twistars represented to public in
             general and Plaintiff that they need not worry about being harmed by Nassar.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      400.   The representations were false when they were made as Nassar had and was
             continuing to sexually assault, abuse, and molest unknown number of individuals
             at Twistars’ facility.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      401.   As early as 1997, Twistars knew their representations of Nassar were false
             because Twistars received a complaint of Nassar’s conduct.

                                             70
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2407 Page 71 of 78



ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      402.   Between the time of the 1997 complaint and 2015, Twistars continued to hold
             Nassar out as a competent and safe physician to the public.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      403.   Plaintiff relied on the assertions of Twistars and continued to seek treatment of
             Nassar while Twistars knew of the concerns and dangers.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      404.   Plaintiff was subjected to sexual assault, abuse, and molestation as a result of
             Twistars’ fraudulent misrepresentations regarding Nassar.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      405.   As a direct and/or proximate result of Twistars’ fraudulent misrepresentations,
             Plaintiff suffered discomfort and continues to suffer pain of mind and body,
             shock, emotional distress, physical manifestations of emotional distress,
             embarrassment, loss of self-esteem, disgrace, fright, grief, humiliation, and
             enjoyment of life, was prevented and will continue to be prevented from
             performing daily activities and obtaining the full enjoyment of life, and has
             sustained and continues to sustain loss of earnings and earning capacity.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

VIII. CLAIMS AGAINST LAWRENCE NASSAR

A.    COUNT THIRTY-TWO-ALLEGED ASSAULT AND BATTERY AS TO NASSAR

      406.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.



                                             71
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2408 Page 72 of 78



      407.   The acts committed by Nassar against Plaintiff described herein constitute assault
             and battery, actionable under the laws of Michigan.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      408.   Nassar committed nonconsensual sexual acts which resulted in harmful or
             offensive contact with the body of Plaintiff.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      409.   Specifically, Nassar committed acts which caused injury to Plaintiff by subjecting
             her to an imminent battery and/or intentional invasions of her rights to be free
             from offensive and harmful contact, and said conduct demonstrated that Nassar
             had a present ability to subject Plaintiff to an immediate, intentional, offensive
             and harmful touching.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      410.   Nassar assaulted and battered Plaintiff by nonconsensual and unwanted digital
             vaginal penetration of her pubic area, without notice or explanation of the
             “treatment.”

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      411.   Plaintiff did not consent to the contact, which caused injury, damage, loss, and/or
             harm.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      412.   As a direct and proximate result of Nassar’s assault and battery, Plaintiff suffered
             discomfort and continues to suffer pain of mind and body, shock, emotional
             distress, physical manifestations of emotional distress, embarrassment, loss of
             self-esteem, disgrace, fright, grief, humiliation, and enjoyment of life, was
             prevented and will continue to be prevented from performing daily activities and
             obtaining the full enjoyment of life, and has sustained and continues to sustain
             loss of earnings and earning capacity.


                                              72
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2409 Page 73 of 78



ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

B.    COUNT   THIRTY-THREE-  ALLEGED   INTENTIONAL
      INFLECTION [SIC] OF EMOTIONAL DISTRESS AS TO
      NASSAR


      413.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      414.   Nassar used his authority and position with MSU, USAG, and Twistars, to
             sexually assault, abuse, and molest Plaintiff, and an unknown number of other
             minors and young adults.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      415.   Nassar, in committing acts of sexual assault, abuse, and molestation, as described
             in this Complaint, under the guise of medical “treatment,” exhibited conduct that
             is extreme, outrageous and/or reckless in nature.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      416.   A reasonable person would not expect their physician to sexually assault, abuse,
             or molest them, and to do so under the guise of medical “treatment” without
             proper notice or explanation and without giving the patient the opportunity to
             refuse “treatment” of that nature.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      417.   Nassar’s conduct was intentional or reckless as he sexually assaulted, abused, and
             molested Plaintiff on multiple different occasions from 2009 to 2011.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.



                                             73
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2410 Page 74 of 78



      418.   Nassar’s conduct has caused and continues to cause Plaintiff to suffer emotional
             and psychological distress.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      419.   As a direct and proximate result of Nassar’s outrageous conduct, Plaintiff suffered
             discomfort and continues to suffer pain of mind and body, shock, emotional
             distress, physical manifestations of emotional distress, embarrassment, loss of
             self-esteem, disgrace, fright, grief, humiliation, and enjoyment of life, was
             prevented and will continue to be prevented from performing daily activities and
             obtaining the full enjoyment of life, and has sustained and continues to sustain
             loss of earnings and earning capacity.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

C.    COUNT THIRTY-FOUR-ALLEGED INVASION OF PRIVACY AS TO NASSAR

      420.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      421.   Nassar intruded upon Plaintiff’s seclusion or solitude by sexually assaulting,
             abusing, and molesting Plaintiff without the consent of Plaintiff or Plaintiff’s
             parents.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      422.   Plaintiff’s genital area and virginity are secret and private subject matters.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      423.   Plaintiff possessed a right to keep these subject matters private.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.


                                               74
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2411 Page 75 of 78



      424.   Plaintiff lost her virginity when Nassar sexually assaulted, abused, and molested
             her.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      425.   Nassar’s method of taking Plaintiff’s virginity and sexually assaulting, abusing,
             and molesting Plaintiff is objectionable to a reasonable person.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

      426.   As a direct and proximate result of Nassar’s outrageous conduct, Plaintiff suffered
             discomfort and continues to suffer pain of mind and body, shock, emotional
             distress, physical manifestations of emotional distress, embarrassment, loss of
             self-esteem, disgrace, fright, grief, humiliation, and enjoyment of life, was
             prevented and will continue to be prevented from performing daily activities and
             obtaining the full enjoyment of life, and has sustained and continues to sustain
             loss of earnings and earning capacity.

ANSWER: The allegations in this paragraph do not pertain to USAG; as such, no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

IX.   ALLEGED DAMAGES-FOR ALL AFOREMENTIONED CAUSES OF ACTION

      427.   Plaintiff incorporates the preceding paragraphs by reference as though fully stated
             herein.

ANSWER: USAG incorporates by reference its responses to the allegations in the
previous paragraphs.

      428.   As a direct and proximate result of Defendants’ actions and/or inactions stated
             above, Plaintiff suffered discomfort and continues to suffer pain of mind and
             body, shock, emotional distress, physical manifestations of emotional distress,
             embarrassment, loss of self- esteem, disgrace, fright, grief, humiliation, and
             enjoyment of life, was prevented and will continue to be prevented from
             performing daily activities and obtaining the full enjoyment of life, and has
             sustained and continues to sustain loss of earnings and earning capacity.

ANSWER: The allegations in this paragraph state conclusions of law, to which no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.



                                             75
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2412 Page 76 of 78



        429.    The conduct, actions and/or inactions of Defendants as alleged in the above stated
                counts and causes of action constitute violations of Plaintiff’s Constitutional and
                Federal rights, as well as the common and/or statutory laws of the State of
                Michigan, and the United States District Court has jurisdiction to hear and
                adjudicate said claims.

ANSWER: The allegations in this paragraph state conclusions of law, to which no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

        430.    In whole or in part, as a result of some or all of the above actions and/or inactions
                of Defendants, Plaintiff has and continues to suffer irreparable harm as a result of
                the violations.

ANSWER: The allegations in this paragraph state conclusions of law, to which no
answer is required. To the extent that an answer is required, the allegations are denied
insofar as they relate to USAG.

        431.    The amount in controversy exceeds the jurisdictional minimum of $75,000.00.

ANSWER: Admit to the amount in controversy. Otherwise, the allegations in this
paragraph state conclusions of law, to which no answer is required. To the extent that an
answer is required, the allegations are denied insofar as they relate to USAG.

                WHEREFORE, Defendant requests that Plaintiff’s complaint be dismissed, that

judgment be entered in favor of Defendant, and Defendant be awarded its costs and interest, as

well as its attorneys’ fees.



                                 Affirmative and Other Defenses

                1.      Plaintiff’s Complaint fails to state a claim on which relief can be granted.

                2.      Some or all of plaintiff’s claims are barred by the statute of limitations.

                3.      Nassar was not an employee or agent of USAG, and USAG is not liable

for Nassar’s acts. Alternatively, to the extent that Nassar was USAG’s agent, Nassar’s acts were

outside the scope of any agency.

                4.      USAG is not liable for abuse that is alleged to have occurred at MSU, at

Twistars, at Holt High School, or at Nassar’s home.

                                                  76
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2413 Page 77 of 78



                5.     USAG lacks a “special relationship” with either Nassar or plaintiff and, as

such, owes no legal duty to protect the plaintiff from Nassar’s criminal acts. Alternatively, to the

extent that a “special relationship” exists, plaintiff was not injured within the context of that

relationship.

                6.     Nassar’s acts were criminal and thus, as a matter of law, not foreseeable

by USAG.

                7.     USAG neither knew nor had reason to know of Nassar’s criminal

propensities or actions.

                8.     USAG did not have notice of an “unmistakable, particularized” threat that

Nassar would engage in criminal sexual conduct. As such, USAG is not liable for Nassar’s

actions.

                9.     USAG is not a fiduciary of plaintiff and owes no fiduciary duty to her.

                10.    USAG had no legal duty to report allegations about Nassar to plaintiff, to

MSU, to Twistars, or others.

                11.    Michigan does not recognize a cause of action for “gross negligence.”

                12.    Plaintiff’s claims of fraud and misrepresentation are not pleaded in

accordance with Fed. R. Civ. P. 9(b).

                13.    Plaintiff’s intentional infliction of emotional distress claim fails as a

matter of law because Plaintiff does not allege any intentional conduct by USAG.

                14.    Nassar’s alleged misrepresentations and fraudulent inducement cannot be

imputed to USAG.

                15.    John Geddert was not USAG’s agent, and any knowledge he may have

cannot be imputed to USAG.



                                                77
Case 1:18-cv-01016-GJQ-ESC ECF No. 24 filed 10/02/18 PageID.2414 Page 78 of 78



                16.     One or more co-defendants or non-parties are liable for plaintiff’s

damages.

                17.     Under Michigan’s comparative negligence law, USAG is not jointly liable

for the negligence of other parties or non-parties.

                18.     Any allegations in this complaint that are not specifically admitted are

denied.

                19.     Defendant reserves the right to assert further and additional affirmative

defenses to Plaintiff’s Complaint.

                WHEREFORE, Defendant requests that Plaintiff’s complaint be dismissed, that

judgment be entered in favor of Defendant and Defendant be awarded its costs and interest, as

well as its attorney’s fees.

                                       MILLER JOHNSON
                                       Attorneys for Defendant USA Gymnastics


Dated: October 2, 2018                 By     /s/ D. Andrew Portinga
                                              David J. Gass (P34582)
                                              D. Andrew Portinga (P55804)
                                              Rebecca L. Strauss (P64796)
                                       Business Address:
                                              45 Ottawa Avenue SW, Suite 1100
                                              P.O. Box 306
                                              Grand Rapids, Michigan 49501-0306
                                       Telephone: (616) 831-1700




                                                 78

MJ_DMS 29939650v2 42721-1
